








11
WCSR 7039751v16
Execution Version


WCSR 7039751v16
LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT
BY AND AMONG
OMNIMETRIX, LLC,
THE MEMBERS LISTED ON
THE SIGNATURE PAGES HERETO,
AND
XYZ HOLDINGS, INC.
February 15, 2012


i
WCSR 7039751v16
TABLE OF CONTENTS
Article I - DEFINITIONS
1

Article II - PURCHASE AND SALE OF THE PURCHASED INTERESTS
11

2.1    Purchase and Sale.    11
2.2    The Closing Date.    11
2.3    The Closing.    12
2.4    Determination of Purchase Price; Post-Closing Adjustment.    12
2.5    Allocation of Purchase Price.    14
Article III - CONDITIONS TO CLOSING
14

3.1    Conditions to the Buyer's Obligations.    14
3.2    Conditions to the Company's and Sellers' Obligations.    17
Article IV - REPRESENTATIONS AND WARRANTIES OF THE COMPANY
18

4.1    Organization and Corporate Power.    18
4.2    Authorization of Transactions.    18
4.3    Capitalization.    18
4.4    Subsidiaries; Investments.    18
4.5    Absence of Conflicts.    19
4.6    Financial Statements.    19




--------------------------------------------------------------------------------




4.7    Absence of Undisclosed Liabilities.    20
4.8    Absence of Certain Developments.    21
4.9    Title to Properties.    22
4.10    Taxes.    23
4.11    Contracts and Commitments.    25
4.12    Proprietary Rights.    26
4.13    Brokerage.    28
4.14    Governmental Licenses and Permits.    28
4.15    Employees.    28
4.16    Employee Benefit Plans.    29
4.17    Insurance.    31
4.18    Officers and Directors; Bank Accounts.    31
4.19    Affiliate Transactions.    31
4.20    Environmental Matters.    31
4.21    Safety Matters.    32
4.22    Books and Records.    32
4.23    Product Warranties.    32
4.24    Customer and Suppliers.    32
4.25    Certain Business Practices.    33
4.26    Export/Import Regulations.    33
4.27    Disclosure.    33
Article V - REPRESENTATIONS AND WARRANTIES OF THE SELLERS
34

5.1    Authorization.    34
5.2    No Conflicts.    34
5.3    Title to Purchased Interests.    34
5.4    Litigation.    34
5.5    Brokerage.    34
5.6    Interest in Competing Business.    35
5.7    Express Disclaimer of Other Representations and Warranties.    35
Article VI - REPRESENTATIONS AND WARRANTIES OF THE BUYER
35

6.1    Organization and Power.    35
6.2    Authorization.    35
6.3    No Violation.    35
6.4    Investment Intent; Investment Representations.    35
6.5    Litigation.    36
6.6    Brokerage.    36
6.7    Consents.    36
6.8    Adequate Funds.    36
6.9    Actual Awareness  of Breach.     36
Article VII - COVENANTS OF THE PARTIES
37

7.1    Interim Operations of the Company.    37
7.2    Due Diligence; Reasonable Access.    38
7.3    Commercially Reasonable Efforts.    38
7.4    Updates to the Disclosure Schedules.    38
7.5    Interim Financial Statements.    39
7.6    Exclusivity.    39




--------------------------------------------------------------------------------




7.7    Restriction on Distributions.    39
7.8    Certain Tax Matters.    39
7.9    Management Incentive Compensation Plan.    43
7.10    Additional Capital.    43
7.11    Post-Closing Notifications.    43
7.12    Restrictive Covenants.    43
Article VIII - SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
45

8.1    Survival.    45
8.2    Indemnification.    46
8.3    Release.    50
Article IX - TERMINATION
51

9.1    Termination.    51
9.2    Effect of Termination.    52
Article X - ADDITIONAL AGREEMENTS
52

10.1    Press Releases and Announcements.    52
10.2    Further Assurances.    53
10.3    Expenses.    53
10.4    Sellers' Representative.    53
Article XI - MISCELLANEOUS
54

11.1    Amendment.    54
11.2    Waiver.    54
11.3    Notices.    54
11.4    Binding Agreement; Assignment.    54
11.5    Severability.    55
11.6    No Strict Construction.    55
11.7    Captions.    55
11.8    Entire Agreement.    55
11.9    Counterparts.    55
11.10    Governing Law; Venue.    55
11.11    Parties in Interest.    56
11.12    Exhibits and Schedules.    56
11.13    Certain Interpretive Matters and Definitions.    56
11.14    Time is of the Essence.    57
11.15    Parent Guaranty.    57
 
LIST OF EXHIBITS
Exhibit A        Purchased Interests; Pro Rata Percentages
Exhibit B        Escrow Agreement
Exhibit C        Existing Debt Payoff Amount


LIST OF SCHEDULES


Schedule 3.1(e)    Third Party Consents
Schedule 3.1(i)    Indebtedness




--------------------------------------------------------------------------------




Schedule 4.1        Qualifications
Schedule 4.3        Capitalization
Schedule 4.4        Subsidiaries; Investments
Schedule 4.5        Absence of Conflicts
Schedule 4.6(a)    Latest Balance Sheet
Schedule 4.6(b)    Inventory
Schedule 4.6(c)    Accounts Receivable
Schedule 4.6(d)    Indebtedness
Schedule 4.6(e)    Sellers' Transaction Expenses
Schedule 4.7        Undisclosed Liabilities
Schedule 4.8        Developments
Schedule 4.8(g)    Capital Expenses
Schedule 4.9(b)    Leased Premises
Schedule 4.9(c)    Liens
Schedule 4.9(d)    Assets
Schedule 4.10         Taxes
Schedule 4.11        Contracts
Schedule 4.12        Proprietary Rights
Schedule 4.14(a)    Governmental Licenses
Schedule 4.14(b)     Governmental Permits
Schedule 4.15        Employees
Schedule 4.16        Employee Benefit Plans
Schedule 4.17         Insurance
Schedule 4.18         Officers and Directors; Bank Accounts
Schedule 4.19        Affiliate Transactions
Schedule 4.20        Environmental Matters
Schedule 4.21        Safety Matters
Schedule 4.23        Product Warranties
Schedule 4.24        Customers and Suppliers
Schedule 11.3        NoticesWCSR 7039751v16


LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT
This Limited Liability Company Interest Purchase Agreement (this “Agreement”) is
made as of February 15, 2012 (the “Effective Date”), by and among OmniMetrix,
LLC, a Georgia limited liability company (the “Company”), each of the members of
the Company that are listed on the signature pages hereto (each a “Seller” and
collectively, the “Sellers”), XYZ Holdings, Inc., a Georgia corporation (the
“Buyer”), and solely for purposes of Section 11.15, Acorn Energy, Inc., a
Delaware corporation (“Parent”). The Company, the Sellers, and the Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
STATEMENT OF PURPOSE
A.    The Sellers collectively own, beneficially and of record, one hundred
percent (100%) of the issued and outstanding limited liability company interests
of the Company (the “Purchased Interests”).
B.    The Sellers desire to sell and transfer to the Buyer, and the Buyer
desires to purchase and accept from the Sellers, all the Purchased Interests, on
the terms and conditions more specifically described herein.




--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
Article I - DEFINITIONS


“Accounts Receivable” has the meaning set forth in Section 4.6(c).
“Adjusted Purchase Price” has the meaning set forth in Section 2.4(d)(ii).
“Affiliate” means and includes, with respect to a specified Person, any Person
that directly or indirectly controls, is controlled by or is under common
control with such specified Person.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any similar combined, consolidated or unitary group defined under
state, local or foreign income Tax law).
“Allocation” has the meaning set forth in Section 2.5.
“Ancillary Agreements” means the Escrow Agreement, the Employment Agreements and
any other agreements required to be delivered by the Parties in connection with
the consummation of the Transaction.
“Buyer” has the meaning set forth in the introductory paragraph hereof.
“Buyer Indemnitees” has the meaning set forth in Section 8.2(a)(i).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601, et seq.), as amended, and all rules,
regulations and standards issued thereunder.
“Claim” means any claim, demand, action or cause of action for payment or
performance of any debt, account, covenant, contract, promise, loss,
reimbursement, compensation, liability or expense.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Closing Date Cash Payment” means a cash amount equal to the Purchase Price,
decreased on a dollar-for-dollar basis by the Escrow Amount.
“COBRA” has the meaning set forth in Section 4.16(g).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the introductory paragraph hereof.
“Company's Business” means the business of designing, manufacturing, marketing
and selling (i) wireless remote systems that monitor standby power generation,
backup power generators, remote powered equipment, cellular towers, emergency
towered communications and remote tower sites, (ii) wireless remote




--------------------------------------------------------------------------------




systems that monitor landfill gas, and (iii) cathodic protection products to
monitor pipeline integrity.
“Confidentiality Agreement” has the meaning set forth in Section 7.2.
“Confidential Information” has the meaning set forth in Section 7.12(c).
“Contracts” means all written or oral contracts, leases, licenses, and other
agreements (including any amendments and other modifications thereto), to which
the Company is a party that are in effect on the date of this Agreement or the
Closing Date.
“Decrease Amount” has the meaning set forth in Section 2.4(d)(iii).
“Designated Representations” has the meaning set forth in Section 8.1.
“Dispute Period” means the period ending sixty (60) days following receipt by an
Indemnifying Party of a notice from an Indemnified Party pursuant to Section
8.2(c).
“Effective Date” has the meaning set forth in the introductory paragraph hereof.
“Effective Time” means 11:59 p.m. on the Closing Date.
“Employment Agreements” has the meaning set forth in Section 3.1(j).
“Environmental Liabilities” means any obligations or liabilities (including any
notices, Claims or other assertions of obligations or liabilities) that are (a)
related to environmental issues (including on-site or off-site contamination by
Pollutants of surface or subsurface soil or water), and (b) based upon or
related to any provision of past or present Environmental Requirements. The term
“Environmental Liabilities” includes (without limitation): (A) fines, penalties,
judgments, awards, settlements, losses, damages, costs, fees (including
reasonable attorneys' and consultants' fees actually incurred), expenses and
disbursements; (B) defense and other responses to any administrative or judicial
Proceeding (including notices, Claims, Orders and other assertions of
liability); and (C) financial responsibility for (i) cleanup costs and
injunctive relief, including any Removal, Remedial or Response actions, and
natural resource damages, and (ii) any other compliance or remedial measures.
“Environmental Requirements” means all Legal Requirements concerning pollution
or protection of the environment, including without limitation all those
relating to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, Release, threatened Release, control, or cleanup of any Pollutants,
as such of the foregoing are enacted or in effect, on or prior to the Closing
Date.
“ERISA” has the meaning set forth in Section 4.16(a).
“Escrow Agent” means JPMorgan Chase.
“Escrow Agreement” has the meaning set forth in Section 2.1(b).
“Escrow Amount” means $850,000.
“Existing Debt Payoff Amount” means the amount necessary to fully discharge the
Indebtedness of the Company outstanding as of the Effective Time, including any
fees and expenses due in connection with such discharge. The Existing Debt
Payoff Amount as of the Effective Time is set forth on Exhibit C.




--------------------------------------------------------------------------------




“Export Control Laws” has the meaning set forth in Section 4.26(a).
“Final Balance Sheet” has the meaning set forth in Section 2.4(b).
“Financial Statements” has the meaning set forth in Section 4.6(a).
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governing Documents” means, with respect to any particular Person, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equity holders'
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of such Person or relating
to the rights, duties and obligations of the equity holders of such Person; and
(g) any amendment or supplement to any of the foregoing.
“Governmental Authority” means any domestic or foreign government, including any
federal, provincial, state, territorial or municipal government, and any
government agency, tribunal, commission or other authority exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government and any official of any of the foregoing.
“Import Control Laws” has the meaning set forth in Section 4.26(b).
“Improvements” means any improvements, fixtures and appurtenances located on the
Leased Premises.
“Indebtedness” means, with respect to the Company, (i) any indebtedness, notes,
bonds, debentures or other obligations for borrowed money, whether short term or
long term, secured or unsecured (other than trade accounts payable incurred in
the ordinary course of business), (ii) any capital lease indebtedness or other
indebtedness arising out of conditional sales contracts and other similar title
retention instruments, (iii) all indebtedness for the deferred purchase price of
property or services, (iv) all obligations pursuant to or evidenced by hedging,
swap, factoring, interest rate, currency or commodity derivatives arrangements,
contracts or other similar instruments, (v) any reimbursement or other
obligations with respect to letters of credit (other than stand-by letters of
credit), bank guarantees or similar instruments issued for the account of the
Company, (vi) all principal, interest, fees, premiums, and other expenses owed
with respect to indebtedness described in the foregoing clauses (i) through (v),
and (vii) all items referred to in the foregoing clauses (i) through (vi) of any
Person other than the Company that is directly or indirectly guaranteed by or is
otherwise the liability of the Company.
“Indemnified Party” has the meaning set forth in Section 8.2(c)(i).
“Indemnifying Party” has the meaning set forth in Section 8.2(c)(i).
“Indemnity Amount” has the meaning set forth in Section 8.2(a)(ii)(A).
“Independent Accounting Firm” means Habif, Arogeti & Wynne, LLP.
“Insurance Costs” has the meaning set forth in Section 8.2(d)(ii).




--------------------------------------------------------------------------------




“Insurance Proceeds” has the meaning set forth in Section 8.2(d)(ii).
“Inventory” means the inventories of every kind and nature and wheresoever
situated of the Company, including raw materials, work-in-process and finished
goods and related miscellaneous items of or pertaining to the Company's
Business.
“IRS” has the meaning set forth in Section 4.16(b).
“Jarrett Royalty Agreement” means that certain Royalty Agreement, effective as
of September 29, 2008, by and between the Company and Harold M. Jarrett.
“Jarrett Royalty Amount” means the aggregate amount of accrued and unpaid
royalties and other amounts due to Harold M. Jarrett pursuant to the Jarrett
Royalty Agreement as of the Effective Time.
“Key Employees” means each of the following members of the management team of
the Company: Harold M. Jarrett, Deena P. Redding, Bob Clawges, Chuck Miller and
Stephanie Broquist.
“Knowledge” means, with respect to an individual, that such individual will be
deemed to have knowledge of a particular fact or other matter if that individual
is actually aware of that fact or matter. As applied to the Company in this
Agreement, “Knowledge” means any of the Key Employees or Sellers is actually
aware of a particular fact or other matter, and further if Harold Jarrett or
Deena Redding should have known after making reasonable inquiry with respect to
the particular matter in question. As applied to the Buyer in this Agreement,
“Knowledge” means that John A. Moore, Michael Barth or Joe B. Cogdell, Jr. is
actually aware of a particular fact or other matter after making reasonable
inquiry with respect to the particular matter in question.
“Latest Balance Sheet” has the meaning set forth in Section 4.6(a).
“Latest Financial Statements” has the meaning set forth in Section 4.6(a).
“Leases” has the meaning set forth in Section 4.9(b).
“Leased Premises” has the meaning set forth in Section 4.9(b).
“Legal Requirement” means and includes any federal, state, provincial, local,
municipal, foreign, international, multinational or judicial Order,
constitution, law, ordinance, regulation, rule or principle of common law,
regulation, statute, or treaty, as the same are in effect or enacted on or prior
to the Closing Date.
“Licenses” has the meaning set forth in Section 4.14(a).
“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, conditional sales and
title retention agreement (including any lease in the nature thereof), charge,
encumbrance, restrictions on transfer, voting trust arrangement, proxy or other
similar arrangement or interest in real or personal property.
“Loss” has the meaning set forth in Section 8.2(a)(i).
“Management” means generation, production, handling, distribution, processing,
use, storage, treatment, operation, transportation, recycling, reuse and/or
disposal, as those terms are defined in CERCLA, RCRA and other Environmental
Requirements (including as those terms are further defined, construed, or
otherwise used in rules, regulations, standards, guidelines and publications
issued pursuant to, or otherwise




--------------------------------------------------------------------------------




in implementation of, such Environmental Requirements).
“Material Adverse Change” means, with respect to any Person, a change that is
materially adverse to the business, operating results, contracts, financial
condition or operations of such Person, including as a result of any materially
adverse change to the assets, customer and supplier relations or employee and
sales representative relations of such Person, other than any such change that
relates to or results from (a) any change in the general economic, political,
financial, market or other conditions generally affecting the U.S. or any
foreign economy as a whole or the industry in which the Company's Business
operates, (b) any seasonal fluctuations in the industry in which the Company's
Business operates (provided that the exceptions contained in clauses (a) and (b)
will not apply to the extent such changes have a disproportionate effect on the
Company when compared to other companies operating in the industry), (c) any
force majeure circumstances or acts of God such as fire, earthquake, hurricane,
flood, tsunami, etc., or (d) any acts of war, insurrection, sabotage or
terrorism, national emergency or strike.
“Material Contracts” has the meaning set forth in Section 4.11(b).
“Net Insurance Proceeds” has the meaning set forth in Section 8.2(d)(ii).
“Order” means any order, injunction, judgment, decree, ruling, writ, arbitration
decision, award or assessment of a Governmental Authority or arbitrator.
“Open Source Software” means any open source software, including any computer
program or modification, correction, derivative work, or release thereof,
governed by the terms and conditions of a license compliant with the Open Source
Initiative (OSI, http://www.opensource.org/docs/definition.php) and/or Free
Software Foundation (FSF) principles (including free source software, freeware,
or any other software copied, downloaded, licensed, or otherwise obtained
pursuant to terms, notices, or other commitments or understandings) that would
require the Company to disclose, license, distribute or otherwise make available
any Proprietary Software, without material consideration, or the source code,
whether with or without consideration, of any Proprietary Software to any third
party.
“Other Property” means any real property that was, at or prior to the Closing
Date, sold, owned, operated, leased, managed or controlled by the Company.
“Parent” has the meaning set forth in the introductory paragraph hereof.
“Parties” has the meaning set forth in the introductory paragraph hereof.
“PBGC” has the meaning set forth in Section 4.16(e).
“Pension Plan” has the meaning set forth in Section 4.16(c).
“Permitted Liens” means (a) Liens for Taxes, assessments and other governmental
levies, fees or charges that are not due and payable as of the Closing Date, or
which are being contested in good faith and for which appropriate reserves have
been established in accordance with GAAP; (b) Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other similar liens incurred
in the ordinary course of business for sums not yet due or, if due, the payment
of which is being contested in good faith and for which appropriates reserves
have been established in accordance with GAAP; (c) zoning, building codes and
other land use laws regulating the use or occupancy of real property or the
activities conducted thereon that are imposed by any Governmental Authority
having jurisdiction over such real property that are not violated by the current
use or occupancy of such real property or the operation of the business of the
Company as currently conducted thereon; (d) easements, covenants, conditions,
restrictions and other similar matters




--------------------------------------------------------------------------------




affecting real property which do not or would not materially impair the use or
occupancy of such real property in the operation of the Company's Business as
currently conducted thereon; (e) Liens to secure the performance of bids,
leases, customs, tenders, statutory obligations, surety and appeal bonds,
payment and performance bonds, return-of-money bonds and other similar
obligations (not incurred in connection with the borrowing of money or the
obtaining of advances or credits to financing the purchase price of property)
that are set forth on Schedule 4.9(c) attached hereto; and (f) Liens arising
from UCC financing statement filings regarding operating leases, consignments or
Leased Premises described on Schedule 4.9(b).
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).
“Plan” has the meaning set forth in Section 4.16(a).
“Pollutant” includes any “hazardous substance” and any “pollutant or
contaminant” as those terms are defined in CERCLA; any “hazardous waste” as that
term is defined in RCRA; and any “hazardous material” as that term is defined in
the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), as
amended; and including any petroleum product or byproduct, solvent, flammable or
explosive material, radioactive material, asbestos, polychlorinated biphenyls
(PCBs), toxic chemical, dioxins, dibenzofurans, contaminant, heavy metals (to
the extent they do not occur naturally), radon gas, mold, mold spores and
mycotoxins and radiation; and including any other substance or material that is
reasonably determined to present a threat, hazard or risk to human health or the
environment and is regulated by or under an Environmental Requirement.
“Post-Signing Changes” has the meaning set forth in Section 7.4.
“Pre-Closing Tax Period” has the meaning set forth in Section 7.8(a).
“Proceeding” means any action, arbitration, audit, demand, examination, hearing,
Claim, complaint, charge, investigation, litigation, proceeding or suit (whether
civil, criminal, administrative, judicial or investigative, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
“Proprietary Rights” means all worldwide rights, title, and interests in and to
the following items: patents (including utility model patents, innovation
patents, and statutory invention registrations), patent applications (including
provisional patent applications), invention disclosures, discoveries, and
inventions and any reissue, continuation, continuation-in-part, division,
extension or reexamination thereof; trademarks, service marks, trademark and
service mark applications (including intent-to-use applications), logos, trade
dress, trade names, brand names, corporate names, and Internet domain names,
Internet protocol addresses, Internet accounts and names (including social
networking and social media names), cellular texting short codes, vanity phone
numbers, together with all goodwill associated therewith; copyrights and
copyrightable works (including published and unpublished works of authorship,
including literary works, audiovisual works, collective works, compilations,
sound recordings, computer software, databases, manuals, user guides,
specifications, training materials, websites, and web pages); and all
registrations, applications, extensions, derivations and derivatives, and
renewals for any of the foregoing; trade secrets, know-how, and confidential
information; computer software and software systems (including source code,
object code, other code variants, libraries, data, databases, and related
documentation); and all copies and tangible embodiments of the foregoing (in
whatever form or medium), in each case including, without limitation, the items
set forth on Schedule 4.12.




--------------------------------------------------------------------------------




“Proprietary Software” means software developed by or for the Company or for
which the Company owns or holds an exclusive license to the copyright or patent
rights embodied by such software, in each case whether or not such copyright or
patent rights are registered or perfected.
“Pro Rata Percentage” means, with respect to each Seller, the percentage of the
Purchase Price to be paid to such Seller in accordance with Exhibit A.
“Purchased Interests” has the meaning set forth in the Statement of Purpose.
“Purchase Price” means an amount equal to $8,500,000, increased or decreased on
a dollar-for-dollar basis for the cumulative adjustments required by the
following:
(i)The Purchase Price shall be decreased by the Existing Debt Payoff Amount;
(ii)The Purchase Price shall be decreased by the Working Capital Deficit but
only to the extent that the Working Capital Deficit exceeds $50,000;
(iii)The Purchase Price shall be decreased by the amount of any accrued but
unpaid Taxes reserved by the Company as of the Effective Time;
(iv)The Purchase Price shall be decreased by the aggregate fair market value of
any property (other than cash or cash equivalents) distributed by the Company to
the Sellers since October 1, 2011;
(v)The Purchase Price shall be decreased by the Sellers' Transaction Expenses
payable by the Company, including professional fees associated with the
Transaction (to the extent unpaid as of the Effective Time); and
(vi)The Purchase Price shall be decreased by the Jarrett Royalty Amount.
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations and standards issued thereunder.
“Regulation” means Treasury Regulations (including temporary regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes, as amended.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, placing,
discarding, abandonment, or disposing into the environment of any Pollutant
(including the placing, discarding or abandonment of any barrel, container or
other receptacle containing any Pollutant).
“Released Parties” has the meaning set forth in Section 8.3(a).
“Released Seller Party Claims” has the meaning set forth in Section 8.3(a).
“Removal,” “Remedial” and “Response” actions include the types of activities
covered by CERCLA, RCRA, and other comparable Environmental Requirements, and
whether the activities are (a) those that might be taken by a Governmental
Authority or (b) those that a Governmental Authority or any other person might
seek to be taken by a third party who is or has been engaged in the Management
of Pollutants.
“Representative” means, with respect to a particular Person, any director,
officer, manager, member, partner, stockholder, employee, agent, consultant,
advisor, accountant, financial advisor, legal counsel or other representative of
that Person.
“Restricted Territory” means (a) an area encompassing the international markets
of North America, South America, Europe, Asia, Africa and Australia, (b) in the
event that all of the preceding subsection (a) shall be determined by judicial
action to be unenforceable, an area encompassing any country in which the




--------------------------------------------------------------------------------




Company's Business has been engaged or has been proposed to be engaged by the
Company at any time within two years prior to the Closing Date, (c) in the event
that all of the preceding subsection (b) shall be determined by judicial action
to be unenforceable, an area encompassing the United States of America, Mexico
and Canada, and (d) in the event that all of the preceding subsection (c) shall
be determined by judicial action to be unenforceable, an area encompassing the
following states of the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming.
“Safety Requirements” means all Legal Requirements concerning public health and
safety, product safety, product liability, worker health and safety, including
the Occupational Safety and Health Act, as enacted or in effect, on or prior to
the Closing Date.
“Seller Indemnitees” has the meaning set forth in Section 8.2(b).
“Seller Related Parties” has the meaning set forth in Section 8.3(a).
“Sellers” has the meaning set forth in the introductory paragraph hereof.
“Sellers' Representative” has the meaning set forth in Section 10.4.
“Sellers' Transaction Expenses” means all costs and expenses incurred by or on
behalf of the Company and the Sellers in connection with the preparation,
execution and performance of this Agreement, including, without limitation, (i)
all fees and out of pocket expenses due all attorneys, accountants and financial
advisors of the Company and the Sellers and (ii) any amounts to be paid to Deena
P. Redding or other employees or consultants in connection with the consummation
of the Transaction.
“Straddle Period” has the meaning set forth in Section 7.8(b).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interests therein are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. A Person or Persons shall be deemed to have a majority
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons shall be allocated a majority of
partnership, limited liability company, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such partnership, limited liability company, association or other business
entity.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or




--------------------------------------------------------------------------------




additions to tax or additional amounts in respect of the foregoing.
“Tax Benefit” means any refund, credit or other reduction in otherwise required
Tax payments.
“Tax Contest” means any audit, Claim, dispute or controversy relating to Taxes.
“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any supporting schedules,
statements or information required to be attached thereto) filed or required to
be filed in connection with the determination, assessment or collection of Taxes
of any party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
“Third Party Proceeding” has the meaning set forth in Section 8.2(c)(i).
“Transaction” means the transactions contemplated by this Agreement and the
other agreements contemplated hereby.
“UST” means an underground storage tank, including as that term is defined,
construed and otherwise used in RCRA and in rules, regulations and standards
issued pursuant to RCRA and comparable state and local Legal Requirements.
“Working Capital Deficit” shall be determined as of 10:00 a.m. EST on February
14, 2012 and means the amount, if any, by which the sum of (A) all cash and cash
equivalents in the Company's accounts, plus (B) Accounts Receivable less (C) the
amount of the Company's accounts payable (determined in accordance with GAAP) is
less than $1,000,000. No amount otherwise taken into account in the definition
of Purchase Price shall be treated as a payable for purposes of this definition.
Article II - PURCHASE AND SALE OF THE PURCHASED INTERESTS


1.Purchase and Sale.
  
(a)Pursuant to the terms and subject to the conditions set forth herein, at the
Closing, each Seller shall sell and transfer to the Buyer, and the Buyer shall
purchase from each such Seller, the Purchased Interests set forth opposite each
such Seller's name on Exhibit A, for an aggregate purchase price equal to the
Closing Date Cash Payment, the Escrow Amount and the amounts described in
Section 2.3(d) (allocated among the Sellers in accordance with Pro Rata
Percentages) (collectively, the “Aggregate Purchase Price”).
(b)At the Closing, Buyer shall deposit the Escrow Amount in cash in an escrow
account established pursuant to an Escrow Agreement in substantially the form of
Exhibit B attached hereto (the “Escrow Agreement”). The Escrow Amount shall be
released by the Escrow Agent pursuant to the terms of this Agreement and the
Escrow Agreement.
2.The Closing Date.
The closing of the Transactions (the “Closing”) shall take place at the offices
of Womble Carlyle Sandridge & Rice, LLP in Charlotte, North Carolina and Foltz
Martin LLC, in Atlanta, Georgia, via the exchange of documents and signatures by
facsimile or electronic transmission, at 10:00 a.m. local time on the date the
conditions set forth in Sections 3.1 and Section 3.2 have been satisfied or
waived by the applicable Party, or at such other place or on such other date as
is mutually acceptable to the Parties. The date of the Closing is referred to
herein as the “Closing Date” and the Closing shall be deemed effective as of the
Effective Time.




--------------------------------------------------------------------------------




3.The Closing.
Subject to the conditions set forth in this Agreement, the Parties agree that
the following transfers shall occur at the Closing:
(a)each of the Sellers (as applicable) shall deliver to the Buyer an assignment
of the Purchased Interests, in form reasonably acceptable to the Buyer,
transferring title to the Purchased Interests to the Buyer free and clear of any
Liens or adverse Claims;
(b)the Buyer shall deliver to the Sellers the Closing Date Cash Payment in
accordance with Section 2.1;
(c)the Buyer shall deliver the Escrow Amount to the Escrow Agent;
(d)the Buyer shall deliver the amount of any Existing Debt Payoff Amount, the
Sellers' Transaction Expenses and the Jarrett Royalty Amount that were deducted
in calculating the Closing Date Cash Payment to either the applicable Person to
whom such amounts are owed or Foltz Martin, LLC as the Company's counsel for
further distribution to the applicable Person(s) to whom such amounts are owed;
and
(e)the Buyer, the Sellers and the Company, as applicable, shall deliver the
certificates and other agreements, documents and instruments required to be
delivered by or on behalf of such Party pursuant to Article III below.
4.Determination of Purchase Price; Post-Closing Adjustment.
  
(a)Determination of the Purchase Price on the Closing Date. Prior to the Closing
Date, the Sellers shall cause the Company to prepare and deliver to the Buyer
good faith estimates of each component of Purchase Price as of the Effective
Time. The Company also shall provide a closing statement setting forth the
Company's good faith estimates as of the Effective Time of Purchase Price, the
Closing Date Cash Payment and the allocation of the Purchase Price among the
Sellers.
(b)Adjustments after the Closing Date. Within sixty (60) days following the
Closing Date, the Buyer shall cause the Company to prepare and deliver to both
the Buyer and the Sellers' Representative a final balance sheet of the Company
as of the Closing Date (the “Final Balance Sheet”) together with a statement
reflecting the calculation of each component of Purchase Price (in each case as
determined by reference to the Final Balance Sheet). The Company also shall
provide a statement setting forth Purchase Price and the Closing Date Cash
Payment as determined by reference to the Final Balance Sheet. The Final Balance
Sheet shall be prepared by the Company in accordance with GAAP, applied on a
basis consistent with the basis on which the Latest Balance Sheet was prepared,
and utilizing the same principles, practices and policies as those used in
preparing the Latest Balance Sheet and the Financial Statements referred to in
Section 4.6 hereof.
(c)Review by the Sellers' Representative. The Sellers' Representative shall have
twenty (20) days following the date the Company delivers the Final Balance Sheet
to dispute the Final Balance Sheet, each component of Purchase Price and the
Closing Date Cash Payment, by providing the Buyer with written notice of such
dispute. During such twenty day period, the Company shall, and the Buyer shall
cause the Company to, make available to the Sellers' Representative all
information, documents, books and records of the Company and other access to the
Company's employees, assets or properties reasonably requested in order to
evaluate the Final Balance Sheet. The Sellers' objection notice shall specify in
reasonable detail any proposed adjustment to the Final Balance Sheet, each
component of Purchase Price and the Closing Date Cash Payment and the basis
therefor, including in each case a specific dollar amount and a reasonably
detailed explanation of how such proposed adjustment was calculated. If the
Sellers' Representative has not given the Buyer written notice of any objections
to the Final Balance Sheet, each component of Purchase Price and the Closing
Date Cash Payment during such twenty (20) day period, then these statements
shall be deemed to be agreed upon by the Parties, and the adjustments
contemplated by Section 2.4(d) below shall be made based on such statements. If
the Sellers' Representative delivers an objection notice (it being agreed




--------------------------------------------------------------------------------




that the objection notice shall specify in reasonable detail any proposed
adjustment to the Final Balance Sheet and the calculation of Purchase Price and
the basis therefor, and any line item that is not so specified shall be deemed
to be agreed upon by the Parties) to the Buyer prior to the expiration of the
20-day period in accordance with this Section 2.4(c), the Buyer and the Sellers'
Representative shall attempt in good faith to resolve all disputes within twenty
(20) days thereafter, and any written resolution, signed by each of Buyer and
the Sellers' Representative, as to a disputed adjustment shall be final,
binding, conclusive and non-appealable for all purposes hereunder. If the
parties are unable to resolve their dispute within twenty (20) days from the
date an objection notice is delivered, then the Buyer and the Seller's
Representative shall engage the Independent Accounting Firm to resolve the
issues in dispute, and in connection with such engagement, the Buyer, the
Company and the Seller's Representative (on behalf of the Sellers) shall execute
any engagement, indemnity and other agreements as the Independent Accounting
Firm may require as a condition to such engagement. The Independent Accounting
Firm shall proceed to resolve the issues in dispute employing such procedures
and conducting such investigations or inquiries as it deems necessary. The
Parties shall request that the Independent Accounting Firm shall make its final
determination with respect to the dispute within forty-five (45) days of its
engagement, and such report shall be final and binding on the Parties absent
fraud, intentional misconduct or manifest error. The fees and disbursements of
the Independent Accounting Firm shall be allocated between the Company and the
Sellers in the same proportion that the aggregate amount of disputed items that
were determined in favor of the other Party (as finally determined by the
Independent Accounting Firm) bears to the total amount of disputed items
submitted by the Parties. In acting under this Agreement, the Independent
Accounting Firm shall be entitled to the privileges and immunities of
arbitrators.
(d)Adjustment to Purchase Price.
(i)Recalculation. If any of the items calculated pursuant to Section 2.4(c)
differs from the estimated amounts utilized at Closing in making the calculation
of the Purchase Price and Closing Date Cash Payment (whether an increase or a
decrease), then the Purchase Price and Closing Date Cash Payment shall be
recomputed as set forth in this Agreement but using the actual amounts as
determined pursuant to Section 2.4(c) rather than the estimated amounts.
(ii)Increased Purchase Price. In the event that the Purchase Price as
recalculated pursuant to Section 2.4(d)(i) (the “Adjusted Purchase Price”)
exceeds the Purchase Price paid at Closing, then the Buyer or the Company shall
immediately, but in no event later than five (5) business days after the date
the Purchase Price is deemed final pursuant to Section 2.4(c), pay the amount of
such excess to the Sellers' Representative, on behalf of each Seller, by wire
transfer in immediately available U.S. dollar funds to the accounts designated
by the Sellers' Representative.
(iii)Decreased Purchase Price. In the event that the Adjusted Purchase Price is
less than the Purchase Price paid at Closing, then, immediately, but in no event
later than five (5) business days after the date the Purchase Price is deemed
final pursuant to Section 2.4(c), each of the Sellers shall pay the Buyer such
Seller's pro rata portion (based on such Seller's Pro Rata Percentage) of the
difference between the Purchase Price paid at Closing and the Adjusted Purchase
Price (the “Decrease Amount”) in immediately available U.S. dollar funds to the
account designated by the Buyer.
5.Allocation of Purchase Price.
The Parties acknowledge and agree that the purchase by the Buyer from the
Sellers of the Purchased Interests for an amount equal to the Aggregate Purchase
Price constitutes for federal and applicable state income tax purposes, (i)
pursuant to Revenue Ruling 99-6, a purchase by the Buyer of all of the assets of
the Company for an amount equal to the Aggregate Purchase Price and (ii) an
“applicable asset acquisition” within the meaning of Section 1060(c) of the
Code. As soon as reasonably possible after the Closing Date (but in any event
within 60 days following the Closing), the Buyer will provide to the Sellers'
Representative a proposed allocation of the Aggregate Purchase Price for
purposes of all applicable tax reporting requirements arising out of the
transactions hereunder (the “Allocation”), which Allocation shall be prepared by
the Buyer's




--------------------------------------------------------------------------------




independent accountant, KPMG. The Allocation shall be in accordance with Section
1060 of the Code and the Treasury Regulations thereunder (and any similar
provision of state or local law, as appropriate) and shall not provide for an
amount in excess of $137,000 in the aggregate to the Sellers as consideration of
the restrictive covenants set forth in Section 7.12. The Buyer shall provide to
the Sellers' Representative the opportunity to comment upon and discuss the
Allocation with KPMG. If the Buyer, the Sellers' Representative and KPMG are
unable to agree on the Allocation within thirty (30) days following the delivery
of the Allocation to the Sellers' Representative, the Allocation finally
approved by KPMG shall be binding on the parties. The Buyer and the Sellers
shall report, act and file Tax Returns (including, without limitation, IRS Form
8594) in all respects and for all purposes consistent with such Allocation.
Neither the Buyer nor the Sellers shall take any position (whether in audits,
Tax Returns or otherwise) that is inconsistent with such Allocation, unless
required to do so by applicable Legal Requirements.
Article III - CONDITIONS TO CLOSING


1.Conditions to the Buyer's Obligations.
The obligation of the Buyer to consummate the Transaction is subject to the
satisfaction or written waiver of the following conditions on or before the
Closing Date:
(a)Accuracy of Representations. Each of the representations and warranties set
forth in Articles IV and V hereof shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
such representations and warranties were made on and as of such date, except (A)
to the extent that any such representations and warranties address matters only
as of a particular date, in which case such representations and warranties shall
be required to be true and correct in all material respects only as of such
date, and (B) where the failure of such representations and warranties to be
true and correct, individually or in the aggregate, has not resulted in and
would not reasonably be expected to result in a Material Adverse Change of the
Company.
(b)Compliance with Covenants. Each of the Sellers and the Company shall have
performed and complied with, in all material respects, all the covenants and
obligations required to be performed or to be complied with pursuant to this
Agreement at or prior to the Closing.
(c)No Indebtedness. Except for Indebtedness identified on Exhibit C, the Company
shall have no outstanding Indebtedness as of the Closing.
(d)Secretary's Certificate. The Company shall have delivered to the Buyer at the
Closing a certificate executed by the Secretary of the Company certifying as
true, correct and complete as of the Closing Date: (i) copies of the Governing
Documents (as amended through the Closing) of the Company, and (ii) a copy of
the resolutions of the Sellers and the board of managers of the Company,
evidencing the approval of this Agreement and the Ancillary Agreements to which
the Company is a party and the transactions contemplated hereby and thereby.
(e)Third-Party Consents. The consents or waivers of third parties that are set
forth on Schedule 3.1(e) shall have been obtained.
(f)Governmental Consents. The authorizations, Licenses, consents, Orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, the Governmental Authorities set forth on Schedule 3.1(e)
(collectively with the consents referred to in Section 3.1(e), the “Required
Consents”) shall have been filed, occurred or been obtained, and copies of same
shall have been provided to the Buyer.
(g)No Litigation. No Proceeding before any court or any Governmental Authority
or any arbitrator shall be pending or threatened wherein an unfavorable Order
would prevent the carrying out of this Agreement or the Transaction (and no such
Order shall be in effect).
(h)Escrow Agreement.  The Buyer, the Sellers' Representative and the Escrow
Agent shall have executed and delivered the Escrow Agreement.




--------------------------------------------------------------------------------




(i)Payoff Letters; Releases. Except for Indebtedness identified on Schedule
3.1(i) that will remaining outstanding after the Closing, the Company shall have
received or obtained (i) payoff letters relating to all Indebtedness of the
Company set forth on Schedule 3.1(i) attached hereto and identified thereon as
requiring a payoff letter and (ii) releases from third parties of any and all
Liens other than Permitted Liens relating to property of the Company, all on
terms reasonably satisfactory to the Buyer.
(j)Employment Agreements. The Company and each of Harold M. Jarrett and Deena P.
Redding shall have entered into an Employment Agreement in form acceptable to
the Buyer (collectively, the “Employment Agreements”), which shall contain
restrictive covenants and other customary employment terms, and such Employment
Agreements shall be in full force and effect as of the Closing.
(k)Resignations. Each manager of the Company shall have resigned as a manager of
the Company.
(l)Good Standing Certificates.  The Company shall have delivered to the Buyer a
certificate from the Secretary of State (or other applicable governmental
entity) of its jurisdiction of incorporation and each jurisdiction listed on
Schedule 4.1 in which the Company is qualified to do business as to such
entity's good standing in such jurisdiction.
(m)No Claims of Security Ownership or to Consideration. No Claim shall have been
made or threatened by any third party that such third party (i) is the holder or
beneficial owner of, or has the right to acquire or to obtain beneficial
ownership of, any Purchased Interests or any other voting, equity or ownership
interest in the Company or (ii) is entitled to all or any portion of the
Purchase Price payable for the Purchased Interests.
(n)No Material Adverse Change. There shall not have occurred since the date of
this Agreement any event, state of facts, circumstance, development, effect or
occurrence which have resulted in or would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Change of the Company.
(o)Completion of Due Diligence. The Buyer and its Representatives shall have
completed the Buyer's due diligence examination of the Company, with results
that are satisfactory to the Buyer in its sole discretion, including but not
limited to business, legal, management, environmental, insurance and financial
due diligence.
(p)Termination of Certain Agreements. The Company and the applicable Sellers and
other parties shall have terminated each of the Jarrett Royalty Agreement and
the Confidentiality Agreement, subject to the closing of the Transaction and the
payment of the outstanding balance owed under the Jarrett Royalty Agreement.
(q)Ancillary Agreements. The Buyer, the Company and the Sellers shall have
entered into each of the Ancillary Agreements to which it is a party.
(r)Closing Documents. On the Closing Date, the Sellers or the Company, as
applicable, shall have delivered to the Buyer all of the following:
(i)A certificate from the Company and the Sellers dated the Closing Date,
stating that the conditions specified in Sections 3.1(a), 3.1(b), 3.1(c),
3.1(e), 3.1(f), 3.1(g) and 3.1(n) have been satisfied;
(ii)Certificates of Insurance evidencing that all the commercial and general
liability and workers' compensation insurance described on Schedule 4.17 is in
full force and effect as of the Closing; and
(iii)Such other documents or instruments as the Buyer may reasonably request in
connection with this Agreement to effect the Transaction
2.Conditions to the Company's and Sellers' Obligations.
The obligation of the Company and the Sellers to consummate the Transaction is
subject to the satisfaction or written waiver of the following conditions on or
before the Closing Date:
(a)Accuracy of Representations. Each of the representations and warranties set




--------------------------------------------------------------------------------




forth in Article VI shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as though such representations
and warranties were made on and as of such date, except (A) to the extent that
any such representations and warranties address matters only as of a particular
date, in which case such representations and warranties shall be required to be
true and correct in all material respects only as of such date, and (B) where
the failure of such representations and warranties to be true and correct,
individually or in the aggregate, would not prevent the Buyer from consummating
the Transaction.
(b)Covenants. The Buyer, shall have performed and complied with, in all material
respects, all the covenants and obligations required to be performed or to be
complied with pursuant to this Agreement at or prior to the Closing.
(c)Governmental Consents. All authorizations, Licenses, consents, Orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any Governmental Authority necessary for the consummation of the
Transaction shall have been filed, occurred or been obtained.
(d)No Litigation. No Proceeding before any court or any Governmental Authority
or any arbitrator shall be pending or threatened wherein an unfavorable Order
would prevent the carrying out of this Agreement or the Transaction (and no such
Order shall be in effect).
(e)Ancillary Agreements. The Buyer, the Company and the Sellers shall have
entered into each of the Ancillary Agreements to which it is a party.
(f)Closing Documents. On or prior to the Closing Date, the Buyer shall have
delivered to the Sellers all the following:
(i)a certificate from the Buyer, dated the Closing Date, stating that the
conditions specified in Sections 3.2(a), 3.2(b), 3.2(c) and 3.2(d) above have
been satisfied; and
(ii)such other documents or instruments as the Sellers may reasonably request to
effect the Transaction.
(g)Secretary's Certificate. Buyer shall have delivered to the Company at the
Closing a certificate executed by the Secretary of the Buyer evidencing the
approval of this Agreement and the Ancillary Agreements to which the Buyer is a
party and the transactions contemplated hereby and thereby.
(h)Escrow Agreement.  The Buyer and the Escrow Agent shall have executed and
delivered the Escrow Agreement.
Article IV - REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As a material inducement to the Buyer to enter into this Agreement, the Company
hereby represents and warrants to the Buyer that, as of the date hereof and as
of the Closing Date:
1.Organization and Corporate Power.
The Company is a limited liability company, duly organized, validly existing and
in good standing in the State of Georgia and is qualified to do business in
every jurisdiction in which the nature of its business or its ownership of
property requires it to be so qualified. All such jurisdictions in which the
Company is qualified are set forth on the Schedule 4.1. The Company has the full
limited liability company power and authority required to own, lease and operate
its assets and properties and to carry on its business as now conducted and
presently proposed to be conducted. The Company is not in violation of its
Governing Documents in any material respect. The Company has made available to
Buyer true and complete copies of the Governing Documents of the Company.
2.Authorization of Transactions.
The Company has full corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which the Company is a party and to
consummate the Transaction. No other proceedings (corporate or otherwise) on the
part of the Company are necessary to approve and authorize the execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the




--------------------------------------------------------------------------------




Transaction. This Agreement has been, and each Ancillary Agreement to which the
Company is a party will be at Closing, duly executed and delivered by the
Company and each constitutes, or will constitute at Closing, the valid and
binding agreement of the Company enforceable against it in accordance with its
terms.
3.Capitalization.
The authorized, issued and outstanding limited liability company interests of
the Company are set forth on Schedule 4.3. All the issued and outstanding
limited liability company interests of Company (i) have been duly authorized,
(ii) are validly issued, fully paid and nonassessable, (iii) are not subject to
any preemptive rights and (iv) to the Company's Knowledge, have been sold by the
Company in compliance with all applicable state and federal securities laws.
Except as set forth on Schedule 4.3, (a) there are no outstanding or authorized
options, warrants, rights, contracts, calls, puts, rights to subscribe,
conversion rights or other agreements or commitments to which the Company is a
party or which are binding upon the Company, providing for the issuance,
disposition or acquisition of any of the Company's limited liability company
interests or equity securities; (b) there are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to the
Company; (c) there are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of the limited liability company
interests or other equity securities of the Company; and (d) the Company is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its limited liability company interests or other equity
securities.
4.Subsidiaries; Investments.
The Company does not have, nor has it had, any Subsidiaries. Except as set forth
on Schedule 4.4, the Company does not own or hold any shares of stock or any
other security or interest in any other Person or any rights to acquire any such
security or interest or any direct or indirect equity or ownership interest in
any other business.
5.Absence of Conflicts.
Except as set forth on Schedule 4.5, the execution and delivery of this
Agreement and the consummation or performance of the Transaction in accordance
with the terms of this Agreement do not and will not, directly or indirectly
(with or without notice or lapse of time or both), (a) contravene, conflict
with, or result in a violation of or a default under any provision of the
Governing Documents of the Company; (b) contravene, conflict with, or result in
a violation of, or give any Governmental Authority or other Person the right to
challenge the Transaction under, any Legal Requirement or Order to which the
Company or any of the assets owned or used by the Company may be subject; (c)
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any License that is held by the
Company; (d) contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity, vesting or performance of, or
to cancel, terminate, or modify, any contract or agreement to which the Company
is a party or by which it is bound; and (e) result in the imposition or creation
of any Lien (other than Permitted Liens) upon or with respect to any of the
assets owned or used by the Company.
6.Financial Statements.
  
(a)The Company has furnished the Buyer with copies of the (i) unaudited balance
sheet of the Company as of December 31, 2011 (the “Latest Balance Sheet”), and
the related statements of income and cash flows for the twelve-month period then
ended (collectively, the “Latest Financial Statements”); (ii) internally
prepared balance sheets and statements of income and cash flows of the Company
for the fiscal years ended December 31, 2010, December 31, 2009 and December 31,
2008. The Latest Balance Sheet is attached hereto as Schedule 4.6(a). Each of
the foregoing financial




--------------------------------------------------------------------------------




statements (including in all cases the notes thereto, if any) (the “Financial
Statements”) is accurate and complete in all material respects, are consistent
in all material respects with the books and records of the Company, present
fairly the financial condition, results of operations and cash flows of the
Company as of the times and for the periods referred to therein, and have been
prepared in accordance with GAAP (with the exception of the 2008 financial
statements), subject in the case of the Latest Financial Statements to changes
resulting from normal year-end adjustments or recurring accruals (none of which
would, alone or in the aggregate, be materially adverse) and to the absence of
footnote disclosure.
(b)Except as set forth in Schedule 4.6(b), the Inventory of the Company
reflected on the Latest Balance Sheet consists in all material respects of a
quality and quantity usable and salable in the ordinary course of business,
except for obsolete items, items that have been incorrectly ordered and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Latest Balance Sheet or on the accounting records of
the Company as of the Effective Time, as the case may be, in accordance with
GAAP applied on a consistent basis. All Inventory not written off has been
priced on the accounting records of the Company at the lower of cost or market
on a first in, first out basis. Schedule 4.6(b) lists the description and amount
of Inventory as of the date of the Latest Balance Sheet.
(c)The accounts receivable that are reflected on the Latest Balance Sheet or on
the accounting records of the Company as of the Closing Date (collectively, the
“Accounts Receivable”) are recorded in accordance with GAAP and represent or
will represent (i) valid obligations arising from sales actually made or
services actually performed by the Company in the ordinary course of business
consistent with past practice, and (ii) amounts due to the Company with respect
to arm's length transactions entered into in the ordinary course of business.
Unless paid prior to the Closing Date, the Accounts Receivable are or will be as
of the Closing Date, current and collectible net of the respective reserves
shown on the Latest Balance Sheet or on the accounting records of the Company as
of the Closing Date (which reserves are calculated consistent with past
practice). Except as set forth on Schedule 4.6(c), there is no contest, Claim,
or right of set-off, other than returns in the ordinary course of business
consistent with past practice, under any contract with any obligor of an
Accounts Receivable relating to the amount or validity of such Accounts
Receivable. Schedule 4.6(c) contains a complete and accurate list of all
Accounts Receivable as of the date of the Latest Balance Sheet and the aging of
such Accounts Receivable.
(d)All Indebtedness of the Company is set forth on Schedule 4.6(d); provided,
however, certain amounts thereunder may be subject to decrease based on payments
made prior to the Closing Date in the ordinary course of business.
(e)All of the Sellers' Transaction Expenses for which the Company is liable are
set forth on Schedule 4.6(e).
7.Absence of Undisclosed Liabilities.
  
(a)Except as set forth on Schedule 4.7, the Company does not have any
liabilities or obligations of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which would reasonably be expected
to result in such a liability, other than liabilities provided for in the Latest
Balance Sheet and those incurred in the ordinary course of business since the
Latest Balance Sheet.
(b)Without limiting the generality of the foregoing, except as set forth on
Schedule 4.7, the Company has complied in all material respects with all
applicable Legal Requirements.
(c)Except as set forth on Schedule 4.7, (i) there are no Proceedings pending, in
which the Company is actually named as a party, or, to the Knowledge of the
Company, threatened against the Company or the Company's Business by or before
any arbitrator or Governmental Authority; and (ii) there are no Orders binding
on the Company with respect to the Company's Business. There are no judgments




--------------------------------------------------------------------------------




outstanding against the Company. To the Knowledge of the Company, there are no
grounds on which any such Proceedings might be commenced which are likely to
result in a Material Adverse Change with respect to the Company.
8.Absence of Certain Developments.
Except as set forth on Schedule 4.8 and except as expressly contemplated by this
Agreement, since January 1, 2011 (i) there has been no Material Adverse Change
with respect to the Company and (ii) the Company has not:
(a)made any loans or advances to, or guarantees for the benefit of, any Person;
(b)incurred any Indebtedness other than pursuant to its existing credit
facilities;
(c)mortgaged, pledged or subjected to any Lien, any material portion of its
properties or assets;
(d)sold, leased, licensed, assigned, abandoned or transferred any portion of its
tangible assets or Proprietary Rights, except sales of inventory in the ordinary
course of business, or canceled, without fair consideration, any debts or claims
owing to or held by it;
(e)entered into, amended or terminated any lease, contract, agreement,
commitment or any other transaction, other than in the ordinary course of
business and in accordance with past custom and practice;
(f)entered into, amended or terminated any employment agreement or made or
granted any bonus or any wage, salary or compensation increase to any director,
officer, employee or sales representative, group of employees or consultant
(other than increases in the ordinary course of business consistent with past
custom and practice) or made or granted any increase in any employee benefit
plan or arrangement, or amended or terminated any existing employee benefit plan
or arrangement or adopted any new employee benefit plan or arrangement;
(g)except as set forth on Schedule 4.8(g), made any capital expenditures or
commitments for capital expenditures or entered into any lease of capital
equipment or real estate;
(h)changed or authorized any change in its Governing Documents;
(i)issued any notes, bonds or other debt securities, or any limited liability
company interests or other equity securities, or any securities convertible,
exchangeable or exercisable into any limited liability company interests or
other equity securities;
(j)declared, set aside or paid any non-cash dividends or made any other non-cash
distributions with respect to any limited liability company interests or other
equity securities, or purchased or redeemed any limited liability company
interests or other equity securities (including any warrants, options or other
rights to acquire its limited liability company interests or other equity
securities);
(k)changed or authorized any change in its accounting practices or method of
accounting for any items in the preparation of its Financial Statements or Tax
Returns, or made any charitable contributions, pledges, association fees or
dues;
(l)conducted its cash management customs and practices other than in the usual
and ordinary course of business consistent with past practices;
(m)incurred any physical damage, destruction or other casualty loss (whether or
not covered by insurance) affecting any of its real or personal property in an
aggregate amount greater than $5,000;
(n)failed to renew any insurance policy, had any insurance policy cancelled or
materially amended or failed to give any notice or present any claim under any
such policy on a timely basis;
(o)entered into any settlement, conciliation or similar agreement or waived any
rights of value involving Claims in excess of $5,000; or
(p)entered into or approved any contract, arrangement or understanding to do,
engage in or cause or having the effects of, any of the foregoing.
9.Title to Properties.




--------------------------------------------------------------------------------




  
(a)The Company does not own, and has never owned, any real property.
(b)Schedule 4.9(b) lists and describes all real property leased or subleased by
the Company (the “Leased Premises”) and each such lease or sublease (the
“Leases”). The Leased Premises constitute all of the real estate used or
occupied by the Company. The Company has delivered to the Buyer correct and
complete copies of the Leases. With respect to each Lease, except as set forth
on Schedule 4.9(b):
(i)the Lease is legal, valid, binding and enforceable against the Company, and,
to the Knowledge of the Company, each other party thereto, and is in full force
and effect, and it has not been modified (except to the extent disclosed in the
documents delivered to the Buyer), and the Company holds a valid and existing
leasehold interest under such Lease for the term set forth on Schedule 4.9(b);
(ii)neither the Company, nor, to the Knowledge of the Company, any other party
to such Lease, is in breach or default, and no event has occurred which, with
notice or lapse of time, would constitute a breach or default by the Company, or
to the Knowledge of the Company, any other party thereto, or would permit
termination, modification or acceleration thereunder by the Company or any other
party thereto;
(iii)neither the Company, nor, to the Knowledge of the Company, any other party
to such Lease, has repudiated any provision thereof;
(iv)there are no disputes, oral agreements or forbearance programs in effect as
to the Leases with respect to the Company, or to the Knowledge of the Company,
any other party thereto;
(v)the Company has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the Leased Premises (other than pursuant to
the Permitted Liens); and
(vi)there are no pending or, to the Knowledge of the Company, threatened
condemnation proceedings, lawsuits or administrative actions relating to the
Leased Premises or other matters materially and adversely affecting the current
use or occupancy of the Leased Premises by the Company, or to the Knowledge of
the Company, any other party to such Lease.
(c)Except as set forth on Schedule 4.9(c), the Company has good and marketable
title to (or in the case of assets identified as leased in the books and records
of the Company, a valid leasehold interest in) assets which are shown on the
Latest Balance Sheet or acquired thereafter or used by the Company, free and
clear of all Liens other than Permitted Liens.
(d)Except as set forth on Schedule 4.9(d): (i) the machinery, equipment,
personal properties, vehicles and other tangible assets owned or leased by the
Company are located upon the Leased Premises and are in good condition and
repair (excepting ordinary wear and tear) and are usable in the ordinary course
of business, and, to the Knowledge of the Company, there are no latent defects
with respect thereto; and (ii) the Company owns or leases under valid leases all
buildings, machinery, equipment and other tangible assets used in the conduct of
its business.
(e)To the Company's Knowledge but without any implied or actual duty to
investigate in connection with the giving of this representation, (i) the Leased
Premises are zoned for the various purposes for which the Improvements thereon
are presently being used or are contemplated to be used; (ii) all Improvements
are in compliance with all applicable zoning and land use laws, ordinances and
regulations, (iii) all Improvements are in good repair and in good operating
condition, ordinary wear and tear excepted, and free from latent and patent
defects; and (iv) no part of any Improvement encroaches on any real property not
included in the Leased Premises. The Company has not received notice, and does
not have Knowledge of, any violations of any applicable Legal Requirement
affecting the Leased Premises or the construction, management, ownership,
maintenance, use, acquisition or sale thereof. To the Knowledge of the Company,




--------------------------------------------------------------------------------




there is no pending or contemplated change in any Legal Requirement which may
adversely affect the use or ownership of the Leased Premises.
(f)The Company has never had any Other Property.
(g)The Company has made available to the Buyer copies of the deeds, leases and
other instruments (as recorded, where applicable) by which the Company acquired
its interests in the Leased Premises, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of the Company
relating to such Leased Premises.
10.Taxes.
  
(a)The Company has filed all Tax Returns for which the due date (with
extensions) falls prior to the Closing Date. Each such Tax Return has been
prepared in compliance with all applicable Legal Requirements, and all such Tax
Returns are complete and correct in all respects. The Company has provided Buyer
with true, complete and correct copies of all such Tax Returns for all Tax
periods ending on or after December 31, 2007.
(b)All Taxes due and payable by, and all assessments for Taxes of, the Company
have been fully and timely paid. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon the Company nor on the assets of the Company. To
the Knowledge of the Company, no claim has ever been made by a Governmental
Authority with which the Company does not file and has not filed Tax Returns
that the Company is or may be required to file Tax Returns with or be subject to
taxation by that Governmental Authority.
(c)Except as set forth on Schedule 4.10, no Tax Return of the Company has been
examined by the IRS or any applicable state, local or foreign Tax authority, and
any deficiencies or assessments, including interest and penalties thereon,
claimed or made as a result of those examinations (insofar as they affect the
Company) have been fully and timely paid. Except as set forth on Schedule 4.10,
there are no Claims or investigations by any Governmental Authority pending or,
to the Knowledge of the Company, threatened against the Company with respect to
Taxes. The Company has not received any written notification that any such
Claims or investigations may be commenced, and to the Knowledge of the Company,
there is no such Claim or investigation contemplated based upon personal contact
of any agent of a Governmental Authority with any employee or representative of
the Company. The Company has provided the Buyer with correct and complete copies
of all examination reports, assessments, notices and statements of deficiency
with respect to Taxes of the Company for all Tax periods ending on or after
December 31, 2007.
(d)The Company has withheld from its employees, independent contractors,
creditors and third parties and timely paid to the appropriate Governmental
Authority all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any such Person. The Company is not, and the Company
has not received notice that it is, in violation (or with notice will be in
violation) of any applicable Legal Requirement relating to the payment or
withholding of Taxes or the filing of Tax Returns with respect to withholding
Taxes.
(e)There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or payable by the Company, nor
are any of the foregoing under negotiation or consideration or otherwise
currently pending. The Company has not (i) filed an outstanding request for
extension of time within which to file any Tax Return, (ii) entered into a
closing agreement with any Governmental Authority or (iii) applied for or
received a ruling with respect to Taxes from any Governmental Authority.
(f)Except as set forth on Schedule 4.10, the Company is not a party to or bound
to any Tax allocation, sharing or similar agreement or has any current or
potential contractual obligation to indemnify any other Person with respect to
Taxes, and the Company does not have any liability for Taxes arising as a result
of the Company at any time being a member of an Affiliated Group. The Company
does not have any liability for the Taxes of any other Person under Treasury
Regulations Section 1.1502-6 (or any similar




--------------------------------------------------------------------------------




provision of state, local or foreign Tax Legal Requirement), as a transferee or
successor, by contract or otherwise.
(g)There are no unpaid Taxes of the Company, except to the extent that such
Taxes are properly accrued by the Company on the Latest Balance Sheet or have
been properly accrued since the date of the Latest Balance Sheet in the ordinary
course of business. The provision for Taxes (rather than any reserve for
deferred Taxes established to reflect timing differences between book and tax
income) on the Latest Balance Sheet (rather than in any notes thereto) is
sufficient for all accrued and unpaid Taxes of the Company and will be
sufficient for all accrued and unpaid Taxes of the Company as of the Closing
Date.
(h)Any “non-qualified deferred compensation plan” (as such term is defined in
Section 409A(d)(1) of the Code and the Treasury Regulations thereunder) of the
Company under which the Company makes, or is obligated to make, or promises to
make any payments or other awards (i) meets and has met the requirements of
Section 409A(2), (3) and (4) of the Code, (ii) is and has been operated in
accordance with such requirements, (iii) is and has been operated in good faith
compliance with the transitional relief and all guidance and Treasury
Regulations provided by the IRS and the Treasury Department under Section 409A
of the Code and (iv) has not been funded by an off-shore arrangement described
in Section 409A(b)(1) of the Code.
(i)The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or before the Closing Date, (ii)
closing agreement (as defined in Section 7121 of the Code or in any
corresponding or similar provision of state, local or foreign Tax Legal
Requirements) executed on or before the Closing Date, (iii) installment sale or
open transaction disposition made on or before the Closing Date, or (iv) prepaid
amount received on or before the Closing Date.
(j)The Company has no assets that may constitute unclaimed property under
applicable Legal Requirements, and the Company has complied in all material
respects with all applicable unclaimed property Legal Requirements.
(k)The Company has, since its inception, been classified as a partnership for
federal and applicable state income tax purposes, and no Person has filed an
election with the IRS to have the Company be classified as an association
taxable as a corporation.
(l)There are no joint ventures, partnerships, limited liability companies or
other arrangements or contracts to which the Company is a party that could be
treated as a partnership for federal or applicable state income tax purposes.
(m)The Company does not have, nor has it ever had, a “permanent establishment”
in any foreign country, as such term is defined in any applicable Tax treaty or
convention between the United States and such foreign country, and to the
Knowledge of the Company, the Company has not taken any action that has exposed,
or will expose, the Company to the taxing jurisdiction of a foreign country.
11.Contracts and Commitments.
  
(a)Except as specifically contemplated by this Agreement and except as set forth
on Schedule 4.11, the Company is not a party to or bound by any written or oral
Contracts, including, without limitation, any of the following Contracts: (i)
Contracts relating to the borrowing of money or to mortgaging, pledging or
otherwise placing a Lien on any of the Company's assets; (ii) Contracts
involving the lending or investing of funds; (iii) license or royalty Contracts
or other Contracts relating to the Proprietary Rights of the Company; (iv)
leases or other Contracts under which the Company is lessee of, or holds or
operates, any personal property owned by any other party; (v) Contracts for the
purchase or sale of supplies, products or other personal property or for the
furnishing or receipt of services; (vi) Contracts relating to the design,
distribution, marketing or sales of the Company's products; (vii) Contracts
involving any commitment of suretyship, guaranty or indemnification by




--------------------------------------------------------------------------------




the Company, including, without limitation, any liability with respect to
customer obligations; (viii) Contracts imposing any confidentiality or secrecy
obligation on the Company; (ix) Contracts involving a commitment to make any
capital expenditure; (x) Contracts related to hazardous waste disposal,
investigation of environmental matters, environmental remediation, employment of
environmental consultants or any other environmental obligation, liability or
agreement; (xi) Contracts involving a lease, sublease, installment purchase or
similar arrangement for the use by the Company of personal property (including
any contract relating to capitalized lease Indebtedness); (xii) outstanding
power of attorney executed on behalf of the Company; (xiii) Contracts containing
a covenant not to compete restricting the Company; (xiv) Contracts pursuant to
which the Company subcontracts work to third parties; or (xv) any other
Contracts material to the Company whether or not entered into in the ordinary
course of business.
(b)Except as specifically contemplated by this Agreement or disclosed on
Schedule 4.11, (i) the Company has no Knowledge of any cancellation, breach or
anticipated breach by any party to any contract or commitment required to be
disclosed on Schedule 4.11 (the “Material Contracts”), and, to the Company's
Knowledge, all Material Contracts are in full force and effect, (ii) the Company
has performed in all material respects all obligations required to have been
performed by it in connection with the Material Contracts, (iii) the Company
does not have Knowledge of any claim of default under any Material Contract,
(iv) the Company does not have a present expectation or intention of not fully
performing any obligation pursuant to any Material Contract, and (v) to the
Knowledge of the Company, no customer or supplier of the Company that is a party
to any Material Contract has indicated to the Company that (A) it has terminated
its relationship with the Company or that it will stop or materially decrease
the rate of business done with the Company, (B) it desires to renegotiate its
contract with the Company or materially change the pricing or other terms of its
business with the Company or (C) in the case of a customer, any of its projects
are being materially delayed.
(c)The Company has provided the Buyer with a true, accurate, complete and
correct copy of all of the Material Contracts, together with all written
amendments, waivers or other changes thereto, and Schedule 4.11 includes a
materially accurate and complete written description of any oral contracts of
the type required to be listed on Schedule 4.11.
12.Proprietary Rights.
  
(a)Schedule 4.12 sets forth a complete and correct list of: (i) all patented or
registered Proprietary Rights and all pending patent applications or other
applications for registration of Proprietary Rights of the Company; (ii) all
trade names and unregistered trademarks and designs used by the Company; (iii)
all material unregistered copyrights and computer software owned or used by the
Company; (iv) all licenses or similar agreements to which the Company is a party
either as licensee or licensor for the Proprietary Rights; and (v) any other
material Proprietary Rights used by the Company in the conduct of the Company's
Business.
(b)Except as set forth on Schedule 4.12, (i) the Company owns and possesses all
right, title and interest in and to, or has a valid and enforceable license to
use, each of the Proprietary Rights used in the operation of the Company's
Business as currently conducted, free and clear of all Liens (other than
Permitted Liens), and such Proprietary Rights constitute all the Proprietary
Rights necessary to operate the Company's Business as currently conducted; (ii)
no Claim by any third party contesting the validity, enforceability, use or
ownership of any Proprietary Rights owned or licensed by the Company has been
made, is currently outstanding or, to the Knowledge of the Company, is
threatened, and, to the Knowledge of the Company, there are no grounds for same;
(iii) the Company has not received any notices of, nor does the Company have
Knowledge of any facts which indicate a likelihood of, any infringement or
misappropriation by, or conflict with, any third party with respect to any
Proprietary Right; (iv) the Company has not infringed or misappropriated any
intellectual property rights of any third parties and the operation of the
Company's




--------------------------------------------------------------------------------




Business, as presently conducted, does not infringe or misappropriate any third
party intellectual property right; (v) to the Knowledge of the Company, no third
party has infringed, misappropriated or otherwise conflicted with any of the
Proprietary Rights; and (vi) following the Closing, all Proprietary Rights
currently used in the Company's Business will be owned or available for use by
the Company on terms and conditions identical in all material respects to those
in effect on the date hereof.
(c)Except as set forth on Schedule 4.12, the Company does not license or use any
Open Source Software and no Open Source Software is currently included or
proposed to be included in any product or service offered for sale or proposed
to be offered for sale by the Company.
(d)Except for Harold Jarrett, all current employees, independent contractors and
consultants of Company have entered into confidentiality, invention assignment
and proprietary information agreements with Company. To the Knowledge of the
Company, no such employee, independent contractor or consultant of the Company
is obligated under any Contract or subject to any Order of any court or
administrative agency, or is subject to any other restriction that would
interfere with his or her duties for and to Company, nor has any such employee,
independent contractor or consultant failed to comply with his or her
corresponding confidentiality, invention assignment and proprietary information
agreement or failed to cooperate with Company on the assignment of inventions to
Company pursuant to such agreement. The carrying on of the Company's Business by
the employees, independent contractors and consultants of the Company and the
conduct of Company's Business as presently conducted will not conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any Contract under which any of such employees, independent
contractors or consultants is now obligated. At no time during the conception of
or reduction to practice of any of the Proprietary Rights of Company was any
developer, inventor or other contributor to such Proprietary Rights operating
under any grants from any Governmental Entity or private source, performing
research sponsored by any Governmental Entity or private source or subject to
any employment agreement or invention assignment or nondisclosure agreement or
other obligation with any other third party that could materially adversely
affect the rights of Company in such Proprietary Rights.
13.Brokerage.
The Company does not have any liability or obligations to pay any fees or
commissions to any broker, finder or agent with respect to the Transaction for
which the Company, or the Buyer could become liable or obligated.
14.Governmental Licenses and Permits.
  
(a)Schedule 4.14(a) contains a complete listing of all permits, licenses
franchises, certificates, approvals and other authorizations of Governmental
Authorities or other similar rights (excluding those set forth on Schedule 4.12,
but including all licenses, permits and other authorizations that are required
pursuant to any Environmental Requirements for the occupancy of the Leased
Premises or the operation of the Company's Business) (collectively, the
“Licenses”) held or possessed by the Company, and no other licenses are required
in the conduct of the Company's Business. No loss or expiration of, nor any
noncompliance with, any License is pending or, to the Knowledge of the Company,
threatened (including, without limitation, as a result of the Transaction),
other than the expiration of such Licenses in accordance with their terms.
(b)Except as set forth on Schedule 4.14(b), no permit, approval or authorization
of, or declaration to or filing with, any Governmental Authority is required to
be obtained by the Company in connection with its execution, delivery and
performance of this Agreement or the consummation of the Transaction.
15.Employees.
Except as set forth on Schedule 4.15, to the Knowledge of the Company, no
employee and no group




--------------------------------------------------------------------------------




of employees of the Company has any plans to terminate his, her or its
employment with the Company. The Company is not party to or bound by any
collective bargaining agreement, nor is it currently conducting negotiations
with any labor union or employee association, nor has it experienced any
strikes, grievances, unfair labor practices claims or other employee or labor
disputes. The Company has no Knowledge of any organizational effort presently
being made or threatened by or on behalf of any labor union with respect to
employees of the Company. The Company has not engaged in any unfair labor
practice. Schedule 4.15 sets forth: (a) the names and present annual rate of
compensation (including salary, bonuses and commissions) of all Persons employed
by the Company, (b) their job titles, (c) a list of all written contracts for
employment or consulting and all bonus and severance arrangements and (d) a list
of all agreements of the Company with employees or consultants containing
noncompetition, nonsolicitation, confidentiality or assignment of intellectual
property provisions. Except as disclosed on Schedule 4.15, Schedule 4.16 or
Schedule 4.19, the Company is not a party to any written employment agreement,
and there is no agreement for the employment of any employee which cannot be
terminated at will without penalty. There have been no Claims or, to the
Knowledge of the Company, investigations by any Governmental Authority or third
party in connection with any of the Company's employee matters. To the Knowledge
of the Company, no employee is subject to a noncompetition or confidentiality
agreement with any third party that restricts such employee's activities on
behalf of the Company.
16.Employee Benefit Plans.
  
(a)Except as set forth on Schedule 4.16, the Company does not maintain,
contribute to, or have any liability or potential liability with respect to, (i)
any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), or (ii) any other
plan, program, policy, practice, arrangement or contract providing benefits or
payments to current or former employees (or to their beneficiaries or
dependents) of the Company, including any bonus plan, plan for deferred
compensation, nonqualified retirement plan, severance plan, stock option or
stock purchase plan, employee health or other welfare benefit plan or other
arrangement formal or informal. For purposes of this Section 4.16, the “Company”
shall be deemed to include any entity required to be aggregated in a controlled
group or affiliated service group with the Company for purposes of ERISA or the
Code (including, without limitation, under Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA), at any relevant time. Each item listed on
Schedule 4.16 is a “Plan”.
(b)Each Plan that is intended to be qualified within the meaning of Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service (the “IRS”) that such Plan is qualified under Section 401(a) of the
Code, and nothing has occurred since the date of such determination that could
adversely affect the qualification of such Plan.
(c)The Company has no liability or potential liability with respect to any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA) that is subject to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code or any similar federal, state or provincial law, rule or regulation
(a “Pension Plan”) or any “multiemployer plan” (as such term is defined in
Section 3(37) of ERISA).
(d)Other than as set forth on Schedule 4.16, none of the Plans or any other
agreement between the Company and any employees of the Company obligates the
Company to pay any separation, severance, termination, retention bonus or
similar benefit or accelerate any vesting schedule, or alter any benefit
structure solely as a result of any transaction contemplated by this Agreement
or solely as a result of a change in control or ownership within the meaning of
any Plan, agreement or Section 280G of the Code.
(e)Each Plan and any related trust, insurance contract or fund has been
maintained, funded and administered in compliance in all material respects with
its respective terms and with all applicable Legal




--------------------------------------------------------------------------------




Requirements, including, but not limited to, ERISA, the Code and applicable
state laws. No asset of the Company is subject to any Lien under ERISA or the
Code, and the Company has not incurred any liability under Title IV of ERISA or
any Legal Requirement or to the Pension Benefit Guaranty Corporation (the
“PBGC”). There are no pending or, to the Knowledge of the Company, threatened
Proceedings with respect to any Plan.
(f)No Pension Plan of the Company has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA or Section 412 of the Code),
whether or not waived; the fair market value of the assets of each Pension Plan
equals or exceeds the present value of the vested and nonvested benefit
liabilities (determined on a plan termination basis); no reportable event within
the meaning of Section 4043 of ERISA or any similar Legal Requirement has
occurred with respect to any Pension Plan; the PBGC has not threatened the
termination of any Pension Plan; and the Company has no liability or potential
liability with respect to any Pension Plan that has been terminated in the past
five years.
(g)The Company has complied with the health care continuation requirements of
Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the Code or any
Legal Requirement (“COBRA”); and the Company does not have any obligations under
any Plan or otherwise to provide post-employment health or life insurance
benefits to current or former employees of the Company or to any other person,
except as required by COBRA.
(h)Neither the Company, nor any other “disqualified person” (within the meaning
of Section 4975 of the Code) or “party in interest” (within the meaning of
Section 3(14) of ERISA) or any similar Legal Requirement has taken any action
with respect to any of the Plans which could subject any such Plan (or its
related trust) or the Company, or any officer, director or employee of any of
the foregoing to any penalty or Tax under Section 502(i) of ERISA or Section
4975 of the Code or any similar federal, state or provincial law, rule or
regulation.
(i)The Company has no liability (potential or otherwise) with respect to any
“employee benefit plan” (as defined in Section 3(3) of ERISA or any similar
Legal Requirement) solely by reason of being treated as a single employer under
Section 414 of the Code with any other entity.
(j)With respect to each Plan, the Company has provided the Buyer with true,
complete and correct copies of (to the extent applicable) (i) all documents
pursuant to which the Plan is maintained, funded and administered, (ii) the
annual report (Form 5500 series) filed with the IRS (including all applicable
attachments) for the most recent three years, (iii) the most recent financial
statements, (iv) the most recent actuarial valuation of benefit obligations, (v)
the most recent summary plan description provided to participants, and (vi) the
most recent determination letter received from the IRS.
(k)With respect to each Plan, all required payments, premiums, contributions,
reimbursements or accruals for all periods (or partial periods) ending prior to
or as of the date of the Latest Balance Sheet shall have been made or properly
accrued on the Latest Balance Sheet.
(l)With respect to any self-insured Plan, the Company has performed
non-discriminating testing of such Plan under Section 105(h) of the Code for the
past four (4) years (or such shorter period any such Plan has been in effect),
and each such Plan is in compliance with Section 105(h) of the Code.
(m)All filings required by ERISA and the Code as to each Plan have been timely
filed, and all notices and disclosures to participants required by ERISA and the
Code have been timely approved.
(n)Subject to any Legal Requirements, the Company has the right to modify or
terminate each Plan. The consummation of the Transaction will not result in the
payment, vesting, or acceleration of any benefit.
(o)To the Company's Knowledge, each Plan listed on Schedule 4.16 that is subject
to Section 409A of the Code (i) has been operated and administered in good faith
compliance with Section 409A of the Code prior to January 1, 2009 and (ii) has
been documented, operated and administered in full compliance with Section 409A
of the Code on and after January 1, 2009.
17.Insurance.
Schedule 4.17 lists each insurance policy maintained by the Company with respect
to its properties,




--------------------------------------------------------------------------------




assets, directors, officers, employees and business. Such policies are in
amounts and have coverages as required by any contract to which the Company is a
party or by which any of its assets or properties is bound. All premiums for
such insurance policies have been paid; the Company is not in default with
respect to its obligations under any such insurance policies and has not
received written notice of cancellation or termination in respect of any such
policy, and, to the Company's Knowledge, no cancellation or termination of any
such policy is pending or threatened by the Company's current insurers. During
the past three (3) years, the Company has not received notice from any insurers
denying any claims.
18.Officers and Directors; Bank Accounts.
Schedule 4.18 lists all current officers and directors of the Company, and all
the bank accounts of the Company (listing each authorized signatory thereon and
the level of each signatory's authorization).
19.Affiliate Transactions.
Except as disclosed on Schedule 4.19, to the Knowledge of the Company, neither
any former or current officer, director or member of the Company, nor any
individual related by blood, marriage or adoption to any of the foregoing
individuals, or any entity in which any such Person owns any beneficial
interest, (i) is a party to any agreement, contract, commitment or transaction
with the Company or that pertains to the businesses of the Company, (ii) has any
interest in any property, real or personal or mixed, tangible or intangible,
used in or pertaining to the business of the Company or (iii) is engaged in
competition with the Company with respect to the Company's Business.
20.Environmental Matters.
  
(a)Except as set forth on Schedule 4.14(a), the Company has obtained and
complied in all material respects with all Licenses that may be required
pursuant to Environmental Requirements for the occupation of its facilities and
the operation of the Company. A list of all such Licenses is set forth on
Schedule 4.20.
(b)Except as set forth on Schedule 4.20, the Company has complied in all
material respects with all Environmental Requirements.
(c)Except as set forth on Schedule 4.20, the Company has not received any
written or oral notice, report or other written information regarding any actual
or alleged violation of Environmental Requirements or any Environmental
Liabilities (including Environmental Liabilities that could in the future arise
as a result of an existing violation of Environmental Requirements), relating to
the Company or any of the Leased Premises.
(d)The Company has not treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled or Released any Pollutant, or owned or
operated any property or facility in a manner that has given or would reasonably
be expected to give rise to Environmental Liabilities (including Environmental
Liabilities that could in the future arise as a result of an existing violation
of Environmental Requirements). Except as set forth on Schedule 4.20, to the
Company's Knowledge, the Leased Premises is not contaminated by any Pollutant in
violation of Environmental Requirements.
(e)To the Company's Knowledge, Schedule 4.20 lists all: (i) USTs; (ii)
asbestos-containing material (in any form); and (iii) landfills or open dumps,
surface impoundments or waste disposal areas which are located on or exist at
any property or facility owned, leased, controlled or operated by the Company,
all of which comply with all applicable Environmental Requirements. Schedule
4.20 also lists all materials or equipment containing polychlorinated byphenyls
or radioactive substances that exist, to the Company's Knowledge, at any
property or facility owned, leased, controlled or operated by the Company.
(f)The Company has not assumed, undertaken or otherwise become subject to any
liability, including any obligation for corrective or remedial action, of any
other Person relating to Environmental Requirements.




--------------------------------------------------------------------------------




21.Safety Matters.
  
(a)Except as set forth on Schedule 4.14(a), the Company has obtained and
complied in all material respects with all Licenses that may be required
pursuant to Safety Requirements for the occupation of its facilities and the
operation of the Company. A list of all such permits, licenses and other
authorizations is set forth on Schedule 4.21.
(b)The Company has complied in all material respects with all Safety
Requirements.
(c)Except as set forth on Schedule 4.21, the Company has not received any
written notice, report or other written information from any Governmental
Authority regarding any actual or alleged violation of Safety Requirements.
22.Books and Records.
The minute books and equity record books and other similar records of the
Company have been provided or made available to the Buyer or its counsel prior
to the execution of this Agreement and have been maintained in accordance with
sound business practices. Such minute books contain an accurate record of all
actions taken at all meetings and by all written consents in lieu of meetings of
the members, directors, and managers of each of Company through the date hereof.
23.Product Warranties.
Except as disclosed on Schedule 4.23, there are no continuing or outstanding
warranties applicable to goods or products designed, manufactured or sold by the
Company.
24.Customer and Suppliers.
Except as described in Schedule 4.24, since December 31, 2010, there has not
been any adverse change in the business relationship of the Company with any
material customer or supplier, and the Company has no reason to believe that
there will be any such adverse change in the future as a result of the
consummation of the Transaction or otherwise. Schedule 4.24 contains a complete
and accurate list of the top 10 suppliers and 10 customers of the Company that
accounted for the greatest amount of its purchases and sales (measured in
dollars), respectively, during the current fiscal year and fiscal year ended
December 31, 2010.
25.Certain Business Practices.
(a)None of the Company or its managers, partners, directors, officers, agents
and employees have (i) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds or violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (iii) made any other unlawful payment under applicable
Legal Requirements.
(b)Except for customary appreciation gifts to customers given in the ordinary
course of business and in compliance with applicable Legal Requirements, none of
the Company or its managers, partners, directors, officers, agents and employees
or any entity controlled by any of the foregoing have made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any person, private or public, regardless of form, whether in money, property,
or services (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, or (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company.
26.Export/Import Regulations.
  
(a)The Company has complied with all applicable export statutory and regulatory
requirements and associated executive orders, and any comparable foreign
statutory and regulatory requirements applicable to the Company, including
without limitation, the Export Administration




--------------------------------------------------------------------------------




Regulations and the embargo and sanctions laws implemented by the Office of
Foreign Assets Controls, United States Department of the Treasury (collectively,
and any successors or replacements thereof, the “Export Control Laws”). The
Company has not received any communication during the past twelve (12) months
that alleges that it is not, or may not be, in compliance with, or has, or may
have, any liability under, the Export Control Laws.
(b)The Company has complied with all applicable United States import and customs
statutory and regulatory requirements and associated executive orders, and any
comparable foreign statutory and regulatory requirements applicable to the
Company (collectively, and any successors or replacements thereof, the “Import
Control Laws”). The Company has not received any communication during the past
twelve (12) months that alleges that it is not, or may not be, in compliance
with, or has, or may have, any liability under, the Import Control Laws.
27.Disclosure.
To the Company's Knowledge, neither this Agreement, nor any of the schedules
hereto, contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained herein or therein, in light of
the circumstances in which they were made, not materially misleading. The
foregoing does not impose any obligation to disclose the implications of any
disclosed facts.
Article V - REPRESENTATIONS AND WARRANTIES OF THE SELLERS


As a material inducement to the Buyer to enter into this Agreement, each Seller
individually and severally, with respect to himself only, hereby represents and
warrants to the Buyer that, as of the date hereof and as of the Closing Date:
1.Authorization.
The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which such Seller is a party and the consummation of the
Transaction have been duly and validly authorized by all requisite action on the
part of such Seller, and no other proceedings on his part are necessary to
authorize the execution, delivery or performance of this Agreement and such
Ancillary Agreements. Such Seller has the full power to sell, exchange, assign,
transfer and deliver his Purchased Interests to the Buyer, as the case may be,
free and clear of all Liens. This Agreement constitutes a valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms.
2.No Conflicts.
Except as set forth in Schedule 4.5, the execution and delivery by such Seller
of this Agreement and the Ancillary Agreements to which such Seller is a party
does not, and the performance by such Seller of his obligations under this
Agreement and the Ancillary Agreements to which such Seller is a party does not
and will not:
(a)contravene, conflict with or result in a violation of or default under any
Legal Requirement applicable to such Seller or any of such Seller's assets and
properties or require any consent or approval of or any notice or filing with
any Governmental Authority or regulatory body or other third party; or
(b)contravene, conflict with or result in a breach or violation of, or default
under, or give rise to any right of acceleration or termination of, any of the
terms, conditions or provisions of, any note, bond, lease, license, agreement or
other instrument or obligation to which such Seller is a party or by which such
Seller's assets or properties are bound, which could reasonably be expected to
affect such Seller's performance of its obligations under this Agreement or the
consummation of the Transaction.
3.Title to Purchased Interests.
Such Seller is the sole record and beneficial owner of the Purchased Interests
set forth opposite such




--------------------------------------------------------------------------------




Seller's name on Exhibit A hereto, free and clear of all Liens. Except as set
forth on Schedule 4.3, such Seller is not a party to any voting trust, proxy, or
other agreement or understanding between or among any Persons that affects or
relates to the voting or giving of written consent with respect to any
outstanding security of the Company. Upon delivery by the Buyer to the Sellers
of the Closing Date Cash Payment in accordance with Section 2.1, valid and
marketable title to such Seller's Purchased Interests will pass to the Buyer,
free and clear of any Lien and restrictions on transfer.
4.Litigation.
There are no Proceedings pending or, to such Seller's Knowledge, threatened
against or affecting such Seller at law or in equity, or before or by any
Governmental Authority, which could reasonably be expected to affect such
Seller's performance of its obligations under this Agreement or the consummation
of the Transaction.
5.Brokerage.
Such Seller has not incurred and will not incur, directly or indirectly, as a
result of any action taken or permitted to be taken by or on behalf of the
Seller, any liability or obligation to pay any fees or commissions to any
broker, finder or agent in connection with the execution and performance of the
Transaction for which the Buyer or the Company could become liable or obligated.
6.Interest in Competing Business.
Such Seller does not own any equity interest in any business that competes with
the Company's Business other than such Seller's ownership of shares of stock of
any corporation having a class of equity securities actively traded on a
national securities exchange or on the NASDAQ Stock Market which represent, in
the aggregate, not more than two percent (2%) of such corporation's
fully-diluted shares.
7.Express Disclaimer of Other Representations and Warranties.
Buyer acknowledges that (i) the Company and the Sellers have made no
representation or warranty, express or implied, as to the accuracy or
completeness of any memoranda, charts, summaries, schedules or other information
relating to the Company or the Sellers previously made available to Buyer and
(ii) no representations or warranties are made by the Sellers or the Company
except for the representations and warranties expressly set forth in this
Article V and Article IV.
Article VI - REPRESENTATIONS AND WARRANTIES OF THE BUYER
  
As a material inducement to the Company and the Sellers to enter into this
Agreement, the Buyer hereby represents and warrants to the Company and the
Sellers that as of the date hereof and as of the Closing Date:
1.Organization and Power.
The Buyer is a corporation validly existing and in good standing under the laws
of the State of Georgia, with full power and authority to enter into this
Agreement and to perform its obligations hereunder. The Buyer is a wholly-owned
subsidiary of the Parent.
2.Authorization.
The execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Buyer and the consummation of the Transaction contemplated
hereby have been duly and validly authorized by all requisite action on the part
of the Buyer including the express approval of the same by Buyer's board of
directors (subject to the Buyer's board of directors determining that the
results of the due diligence examination of the Company are reasonably
satisfactory to the Buyer in its sole discretion), and no other




--------------------------------------------------------------------------------




proceedings on its part are necessary to authorize the execution, delivery or
performance of this Agreement or the Ancillary Agreements to which it is a
party. This Agreement and the Ancillary Agreements constitute, or will
constitute at Closing, a valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms.
3.No Violation.
The Buyer is not subject to or obligated under its Governing Documents, any
applicable Legal Requirement, or any agreement, instrument, license, franchise
or permit, or subject to any Order, which would be breached or violated by its
execution, delivery or performance of this Agreement or the Ancillary Agreements
to which it is a party.
4.Investment Intent; Investment Representations.
The Buyer is acquiring the Purchased Interests for its own account for
investment purposes and not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable securities laws. Buyer
understands that the Purchased Interests have not been registered under the
Securities Act of 1933 or any state securities or "blue-sky" laws by reason of
specified exemptions therefrom that depend upon, among other things, the bona
fide nature of its investment intent as expressed herein and as explicitly
acknowledged hereby and that under such laws and applicable regulations such
securities may not be resold without registration under the Securities Act
unless an applicable exemption from registration is available. The parties
acknowledge and agree that the purchase and sale of the membership interests of
the Sellers to Buyer shall not be deemed to be the sale of a “security” as
defined under federal and state securities laws. Accordingly, Buyer waives all
claims related to the sale of the membership interests contemplated hereunder
that may be brought under applicable state and federal securities laws.
5.Litigation.
There are no Proceedings, Orders or investigations pending or, to the best of
the Buyer's Knowledge, threatened against or affecting the Buyer at law or in
equity, or before or by any Governmental Authority, which would adversely affect
the Buyer's performance of its obligations under this Agreement or the Ancillary
Agreements or the consummation of the Transaction.
6.Brokerage.
The Buyer has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the Transaction for which the Company or
any of the Sellers could become liable or obligated.
7.Consents.
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority or third
party on the part of the Buyer is required in connection with the consummation
of the Transaction.
8.Adequate Funds.
Buyer has and shall have at the Closing available to it funds sufficient to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.
9.Actual Awareness  of Breach.
  Buyer is not actually aware of any facts or circumstances that it is actually
aware constitute a breach of the representations and warranties set forth in
Articles IV or V of this Agreement for which the Buyer intends to make a claim
under this Agreement. Buyer shall be deemed to have waived any such breach of
which the Buyer is actually aware at the Effective Time or the Closing Date, as
applicable, and for which the Buyer intends at the Effective Time or the Closing
Date, as applicable, to make an indemnity claim unless




--------------------------------------------------------------------------------




the Buyer becomes aware of aggravating facts or circumstances with respect to
such breach following the Closing. Notwithstanding anything herein to the
contrary, this representation shall not apply to (i) any supplements or
amendments to the Schedules delivered by the Company or the Sellers pursuant to
Section 7.4 and this provision shall not limit in any manner the Buyer's ability
to make indemnity claims under this Agreement with respect to such breaches of
the representations or warranties set forth in Articles IV or V attributable to
or relating to the updated matters set forth in such amendments or supplements
to the Schedules and (ii) to the Buyer's knowledge or potential knowledge of
breach of the representations and warranties related to Proprietary Rights in
Section 4.12 and this provision shall not limit in any manner the Buyer's
ability to make indemnity claims under this Agreement with respect to such
breaches of the representations or warranties set forth in Section 4.12.
Article VII - COVENANTS OF THE PARTIES
  
1.Interim Operations of the Company.
From and after the Effective Date and until the Closing, (i) the Company shall
conduct its business and operations in the ordinary course of business
consistent with past practice and (ii) unless Buyer has previously consented in
writing thereto (which consent will not be unreasonably withheld, conditioned or
delayed), the Company shall not (and the Sellers shall not permit the Company
to):
(a)incur any Indebtedness or assume, guarantee or endorse such obligations of
any other Person, except for indebtedness incurred in the ordinary course of
business consistent with past practice;
(b)except in the ordinary course of business consistent with past practice, (i)
acquire, lease or dispose of, any material property or assets, (ii) mortgage or
encumber any property or assets other than Permitted Liens, or (iii) expressly
cancel any debts owed to or claims held by the Company;
(c)enter into any Contracts that would constitute a Material Contract, except
Contracts made in the ordinary course of business consistent with past practice,
or amend or terminate any Material Contract;
(d)enter into any Contracts with any Affiliates of the Company, except to the
extent required by Legal Requirements;
(e)terminate any Key Employee; hire, promote or change the compensation of any
employee, manager, or officer of the Company; and, except to the extent required
by Legal Requirements, enter into, adopt or amend any Contract relating to the
compensation or severance of any employee, manager, or officer of the Company
other than in the ordinary course of business;
(f)make any material change to its accounting (including Tax accounting)
methods, principles or practices, except as may be required by GAAP;
(g)make any amendment to its Governing Documents;
(h)declare or pay any dividends or distributions or repurchase any limited
liability company interests or other equity interests;
(i)issue or sell any limited liability company interests or other equity
interests or options, warrants, calls, subscriptions or other rights to purchase
any limited liability company interests or other equity interests of the Company
or split, combine or subdivide the limited liability company interests or other
equity interests of the Company;
(j)adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
acquire any other entity or any division thereof or material portion of the
assets thereof;
(k)enter into any compromise or settlement of any Claim relating to the Company
or its business or assets (i) in which a party seeks an order, injunction or
other equitable relief or relief other than




--------------------------------------------------------------------------------




money damages which may adversely impact the operation of the Company after the
Closing or (ii) that involves the payment of money damages in excess of $5,000;
(l)enter into any settlement or compromise of any Tax audit or enter into any
Tax closing agreement, or make any Tax election (unless required by applicable
Legal Requirements) or file any amended Tax Return; or
(m)agree in writing to take any of the actions described in sub-clauses (a)
through (l) above.
2.Due Diligence; Reasonable Access.
From and after the Effective Date and until the Closing, the Sellers shall
provide Buyer and its Representatives, during normal business hours, full access
to the facilities, books, records, files, work papers, systems, employees and
representatives of the Company, and cooperate with Buyer, in order for Buyer to
analyze the financial and legal condition, properties, business and affairs of
the Company, so long as such access and cooperation does not unreasonably
interfere with the conduct of the Company's Business. Such access and
cooperation shall include the right to conduct environmental reviews at any
property or facility of the Company but shall not include the right to do any
sampling or testing of soil, sediment, surface or ground water and/or building
material without the prior written consent of the Sellers' Representative, which
consent shall not be unreasonably withheld, delayed or conditioned. The Sellers
shall provide to the Buyer and its Representatives such financial and operating
data and other information with respect to the Company's Business and the assets
and liabilities of the Company as the Buyer shall from time to time reasonably
request. All information provided pursuant to this Section 7.2 shall be subject
to the Mutual Nondisclosure Agreement dated as of September 30, 2011 by and
between the Company and the Buyer (the “Confidentiality Agreement”).
3.Commercially Reasonable Efforts.
Each of the parties hereto shall use its commercially reasonable efforts to take
all action and to do all things necessary, proper or advisable in order to
consummate and make effective the Transaction as promptly as reasonably
practicable, including, in the case of the Sellers, satisfaction, unless waived
by Buyer, of the closing conditions set forth in Section 3.1, and, in the case
of Buyer, satisfaction, unless waived by the Sellers' Representative, of the
closing conditions set forth in Section 3.2. Without limiting the generality of
the preceding sentence, the parties shall cooperate in good faith and shall use
their respective commercially reasonable efforts, to obtain any consent listed
on Schedule 4.5.
4.Updates to the Disclosure Schedules.
From and after the Effective Date and until the Closing, the Company and the
Sellers shall, promptly upon discovery thereof, disclose to the Buyer in writing
(in the form of updated Schedules) any variances from the representations and
warranties contained in Articles IV and V which, individually or in the
aggregate, have resulted in or would reasonably be expected to result in any
condition to the obligation of any party to effect the Transaction not being
satisfied. Such disclosures shall amend and supplement the appropriate Schedules
delivered on the date hereof; provided, however, such amendments and supplements
to the Schedules shall not cure any breach of any representation or warranty and
shall not diminish or otherwise adversely affect the rights of Buyer under
Article VIII of this Agreement except to the extent that an amendment or
supplement arises solely as a result of a Post-Signing Change. If the matter or
matters giving rise to any supplement or amendment to the Schedule(s) arises out
of any event, state of facts, circumstance, development, effect or occurrence
occurring after the date of this Agreement and not from any failure of a
representation or warranty to be true and correct as of the date of this
Agreement (“Post-Signing Changes”), then (i) the Post-Signing Changes shall be
taken into account for purposes of determining the accuracy or breach of any of
the representations and warranties set forth in Articles IV and V of this
Agreement, and (ii) the Buyer shall have, as its sole and exclusive remedy, the
right to terminate this Agreement in accordance with Section 9.1(f).




--------------------------------------------------------------------------------




5.Interim Financial Statements.
From and after the Effective Date and until the Closing, the Company shall
deliver to the Buyer within twenty (20) days after the end of each month a copy
of financial statements relating to the Company for such month prepared in a
manner and containing information consistent with the Company's current
practices.
6.Exclusivity.
From and after the Effective Date and until the Closing or termination of this
Agreement in accordance with Article IX, the Company and the Sellers will not
directly or indirectly, (i) solicit or initiate, or accept or agree to, any
proposal, inquiry or offer from any Person other than the Buyer relating to any
acquisition of any limited liability company interests or other equity interests
of the Company, any material portion of the assets of the Company, any merger or
consolidation with or involving the Company, or any other similar transaction or
business combination involving the Company or the Business (an “Acquisition
Proposal”); or (ii) participate in any negotiations or discussions regarding, or
furnish to any other Person any information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage
any effort or attempt by any other Person to effect or seek, an Acquisition
Proposal. Upon Sellers' execution of this Agreement, Sellers will cease
immediately and cause to be terminated any existing activities, discussions or
negotiations with any Person conducted heretofore with respect to any of the
foregoing. The Company and the Sellers' Representative shall notify the Buyer of
any Acquisition Proposal within two (2) business days of receipt or awareness of
the same by any of the Sellers or the Company or any of their respective
representatives or agents.
7.Restriction on Distributions.
From and after the Effective Date and until the Closing, the Company will not
(and the Sellers will not permit the Company to) make any distributions of cash
or property to the Sellers.
8.Certain Tax Matters.
The following provisions shall govern the allocation of responsibility as
between the Buyer and the Sellers for certain tax matters following the Closing
Date:
(a)Sellers Tax Indemnification. The Sellers shall, severally and not jointly,
based on their respective Pro Rata Percentage, indemnify the Buyer and the
Company and hold them harmless from and against (without duplication), any
Losses attributable to (i) all Taxes (or the non-payment thereof) of the Company
for all Taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any Taxable period that includes (but
does not end on) the Closing Date (“Pre-Closing Tax Period”), or (ii) all Taxes
of any Person imposed on the Company or on any of its assets as a transferor or
successor, by contract or pursuant to any Legal Requirement, which Taxes relate
to an event or transaction occurring before the Closing Date or arise out of a
contractual relationship entered into before the Closing Date; provided,
however, that the Sellers shall be liable only to the extent that such Taxes
exceed the amount, if any, reserved for such Taxes (as reflected in the
estimates delivered by the Sellers pursuant to Section 2.4(a)) and taken into
account in determining the Adjusted Purchase Price. Sellers shall reimburse the
Buyer for any Losses which are the responsibility of Sellers pursuant to this
Section 7.8(a) within ten (10) business days after (x) payment of the related
Taxes by the Buyer or the Company and (y) presentation by the Buyer to the
Sellers' Representative of a written request for such reimbursement, which
request includes evidence of such Tax payment; provided, that prior to the
expiration of the Escrow Agreement, the Buyer may elect to treat such payments
(or any portion thereof) as a Loss pursuant to Section 8.2(a)(i)(C) subject to
indemnification pursuant to Article VIII to be paid pursuant to the terms of the
Escrow Agreement.
(b)Closing of Taxable Period. In the case of any Taxable period that includes
(but does




--------------------------------------------------------------------------------




not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of the Company and the amount of any
sales, use, employment or withholding Taxes of the Company shall be determined
based on an interim closing of the books as of the Effective Time (and for such
purpose, the Taxable period of any partnership or other pass-through entity in
which the Company holds a beneficial interest shall be deemed to terminate at
such time) and the amount of other Taxes of the Company for a Straddle Period
which relate to the Pre-Closing Tax Period shall be deemed to be the amount of
such Tax for the entire Taxable period multiplied by a fraction the numerator of
which is the number of days in the Taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period. The
Sellers and the Buyer shall, to the extent permitted by applicable Legal
Requirements and except as otherwise provided herein, elect with the relevant
Governmental Authorities to close the Taxable period of the Company at 11:59
p.m. on the Closing Date. In furtherance, and not in limitation, of the
immediately preceding sentence, the Parties acknowledge and agree that the
purchase by the Buyer of the Purchased Interests will cause a “termination”
(within the meaning of Section 708(b)(1)(B) of the Code) of the Company as a
partnership for federal and applicable state income tax purposes resulting in
the obligation of the Sellers to file a “final” partnership Tax Return for
federal and applicable state income tax purposes for the Company for the short
taxable year ending on the Closing Date.
(c)Buyer and Company Tax Indemnification. The Buyer and the Company shall
indemnify each Seller and hold it harmless from and against any Losses
attributable to all Taxes (or the non-payment thereof) of the Company for which
such Seller is not required to indemnify the Buyer and the Company pursuant to
Section 7.8(a). The Buyer and the Company shall (without duplication) reimburse
each Seller for any Taxes that are the responsibility of the Buyer and the
Company pursuant to this Section 7.8(c) within ten (10) business days after (x)
payment of such Taxes by such Seller and (y) presentation by such Seller to the
Company of a written request for such reimbursement, which request includes
evidence of such Tax payment. The Buyer shall not cause or permit the Company to
file any amended Tax Return relating to any Pre-Closing Tax Period that would
have a material adverse effect on Sellers without the prior written consent of
the Sellers' Representative, such consent not to be unreasonably withheld,
conditioned or delayed.
(d)Responsibility for Filing Tax Returns. The Sellers' Representative, on behalf
of the Sellers, shall prepare or cause to be prepared and file or cause to be
filed the “final” income Tax Returns of the Company for the short taxable year
ending on the Closing Date, which Tax Returns shall be prepared in a manner
consistent with the allocation of the Aggregate Purchase Price established in
accordance with Section 2.5. The Sellers' Representative may request that the
Buyer prepare or assist with the preparation of any such Tax Returns, in which
event the Sellers shall reimburse the Buyer for its costs and expenses incurred
in connection with its preparation of or assistance with such Tax Returns. The
Sellers' Representative shall permit the Buyer to review and comment on each
such income Tax Return for a reasonable period prior to filing. The Buyer shall
prepare or caused to be prepared and file or caused to be filed all other Tax
Returns for the Company which are filed after the Closing Date. The Buyer shall
permit the Sellers' Representative to review and comment on each such Tax Return
relating to any period prior to the Closing Date prior to filing. The Buyer and
the Sellers' Representative shall consult and cooperate as to any elections to
be made on Tax Returns of the Company for periods ending on or before the
Effective Time.
(e)Cooperation on Tax Matters.
(i)The Buyer, the Sellers, and the Company shall cooperate fully, as and to the
extent reasonably requested by any other Party, in connection with the filing of
Tax Returns pursuant to this Section 7.8 and any Tax Contest. Such cooperation
shall include the retention and (upon the other Party's request) the provision
of records and information that are reasonably relevant to any such Tax Return
or Tax Contest and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and each Seller agree (A) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until




--------------------------------------------------------------------------------




the expiration of the applicable statute of limitations (and, to the extent
notified by the Buyer or the Sellers, any extensions thereof) of the respective
Taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (B) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, the Company or such Seller, as the
case may be, shall allow the other Party to take possession of such books and
records.
(ii)The Buyer and each Seller further agree, upon request, to use reasonable
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the Transaction).
(f)Audits.
(i)General Rule. Except as otherwise provided in this Section 7.8(f), the Party
responsible for the Taxes under Section 7.8(a) or Section 7.8(c) (taking into
account the effect of Section 7.8(b)) that is the subject of a Tax Contest shall
control and bear the cost of the conduct of such Tax Contest, including
determining actions taken to pay, dispute, compromise or settle such Taxes;
provided, however, the Sellers may not compromise or settle any such Tax Contest
in a manner that would reasonably be expected to adversely affect the Buyer or
the Company with respect to any Taxable period ending after the Closing Date
without the prior written consent of the Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed) and likewise, the Buyer may not
compromise or settle any such Tax Contest in a manner that would reasonably be
expected to adversely affect the Sellers or the Company with respect to any
Taxable period ending on or prior to the Closing Date without the prior written
consent of the Seller's Representative (which consent shall not be unreasonably
withheld, conditioned or delayed). In the event a Tax Contest involves multiple
Taxable periods, with respect to one or more of which the Buyer is responsible
for the Taxes and one or more of which the Sellers are responsible for the
Taxes, then, except as otherwise provided in this Section 7.8(f), the control
and the cost of the conduct of the Tax Contest shall be shared accordingly and
each Party shall cooperate fully, as and to the extent reasonably requested by
the other Party, in the conduct of such Tax Contest.
(ii)Straddle Periods. In the case of any Straddle Period, the Buyer shall
control the conduct of such Tax Contest, and the Sellers shall have the right to
participate in such Tax Contest to the extent the proceedings relate to any
matter which may give rise to an indemnification payment by the Sellers under
this Section 7.8, or to the extent the proceedings may materially adversely
affect the Sellers' liability for Taxes relating to the Company. The Party
receiving the notice of such Tax Contest will provide the other Party with
notice in writing of such Tax Contest involving the Company within thirty (30)
days (unless action is required sooner, then as soon as possible) of actual
receipt of such notice from the Governmental Authority. If the Sellers are the
non-notifying Party and do not respond within thirty (30) days (unless action is
required sooner, then as soon as possible) of any such notice, the Sellers shall
be deemed to have elected not to participate in such Tax Contest. The Buyer
shall not settle any such Tax Contest in a manner that would be reasonably
expected to materially adversely affect the Sellers, or any of them, without the
prior written consent of the Sellers (which consent shall not be unreasonably
withheld, conditioned or delayed). Any consent required to be given by the
Sellers may be given by the Sellers' Representative and if given, shall be
binding on all the Sellers. In any Tax Contest involving a Straddle Period where
Sellers elect to participate, each Party shall bear its own costs for
participating in such Tax Contest, and both Parties shall cooperate in good
faith before any final resolution is reached. Notwithstanding anything else set
forth herein to the contrary, Sellers, acting through Sellers' Representative,
at the Sellers' expense (including, without limitation, reimbursement by Sellers
of the Buyer's and the Company's out-of-pocket expenses incurred in connection
with such contest), shall have the right to require the Buyer to contest any
asserted




--------------------------------------------------------------------------------




Straddle Period Tax deficiencies for which Sellers would have liability under
this Section 7.8, provided such contest, or the resolution of such contest in
favor of Sellers, would not materially adversely affect the Buyer or the Company
with respect to any Tax obligation or any item of income or deduction for which
Sellers do not have liability under this Section 7.8.
(g)Tax Benefits. Any Tax Benefit of the Company for a Pre-Closing Tax Period,
whether received in a post-Closing Tax period or a Pre-Closing Tax Period, shall
be for the account of the Sellers. Any Tax Benefit which is for the account of
the Sellers pursuant to the preceding sentence shall be paid by the Company to
the Sellers' Representative on behalf of the Sellers within ten (10) business
days following the date when such Tax Benefit is actually received by the
Company. For this purpose, a Tax Benefit attributable to a deduction or payment
is actually received by the Company only when and to the extent such deduction
or payment results in an actual reduction of Tax liability of the Company as of
any date on which the Company is actually required to make a Tax payment (as
compared to what such Tax liability would have been absent such deduction or
payment) for a Pre-Closing Tax Period or receives an actual refund of Taxes for
a Pre-Closing Tax Period. Except as set forth in this Section 7.8(g), any Tax
Benefit relating to the Company shall be for the account of the Buyer.
(h)Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value-added and other similar Taxes and related recording and other similar fees
(collectively, “Transfer Taxes”) incurred in connection with this Agreement and
the Transaction shall be borne by the Sellers, and the Buyer and the Sellers'
Representative shall cooperate in preparing and filing all Tax Returns and other
documentation with respect to such Transfer Taxes on a timely basis as may be
required to comply with the applicable Legal Requirements.
9.Management Incentive Compensation Plan.
Following the Closing, the Buyer will cause the Company to adopt and approve a
management incentive compensation plan for the existing and potential future
members of the Company's management team, the terms of which incentive
compensation plan will be determined in the sole reasonable discretion of the
Buyer, after taking into consideration input from the senior management of the
Company.
10.Additional Capital.
To the extent necessary for the operation of the Company's Business following
the Closing, the Buyer intends to provide the Company with additional capital in
the aggregate amount of $2,500,000, subject to receipt by the Buyer of business
plan(s) that demonstrate to the Buyer in its reasonable discretion the necessity
of additional funds and the purposes and uses of such funds.
11.Post-Closing Notifications.
The Buyer and each Seller will, and each will cause their respective Affiliates
to, comply with any post-Closing notification or other requirements, to the
extent then applicable to such party, of any antitrust, trade competition,
investment or other law of any governmental entity having jurisdiction over the
Buyer or such Seller.
12.Restrictive Covenants.
  
(a)Each Seller acknowledges that he has or may have access to Confidential
Information and that such Confidential Information does and will constitute
valuable, special and unique property of the Buyer and the Company from and
after the Closing Date. As such, each Seller agrees that he will not, and will
cause his Affiliates not to, directly or indirectly, for a period of five (5)
years after the Closing Date, anywhere in the Restricted Territory, (A) own any
interest in, manage, operate or control (or participate in the ownership,
management, operation or control of) any Person (including on Seller's own
behalf and/or as an employee, independent contractor, or consultant, other than
as an employee of, independent contractor for, or consultant to, the Buyer or
the Company)




--------------------------------------------------------------------------------




engaged in the Company's Business (a “Competing Business”); or (B) solicit or
induce, or attempt to solicit or induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, lessor, licensor,
licensee or other Person transacting business with the Company and with whom
Seller had material contact during the two years preceding the Closing to switch
to a Competing Business or to reduce or cease doing business with the Company ,
or in any way to interfere with the relationship between any such customer,
salesperson, distributor, supplier, vendor, manufacturer, representative, agent,
lessor, licensor, licensee or business relation, on the one hand, and the
Company, on the other hand. Each Seller agrees that he will not and will cause
his Affiliates not to, directly or indirectly, for a period of five (5) years
after the Closing Date, anywhere within the Restricted Territory, (i) induce,
attempt to induce, cause or solicit any officer, manager or employee of the
Company to leave the employ of the Company or actually hire any such officer,
manager or employee of the Company, or in any way materially interfere with the
relationship between the Company, on the one hand, and any such officer, manager
or employee, on the other hand, or (ii) disclose, reveal, divulge or communicate
to any Person other than authorized officers, managers and employees of the
Buyer or the Company, or use or otherwise exploit for his own benefit or for the
benefit of anyone other than the Buyer or the Company, or fail to take
reasonable steps to maintain the confidentiality of, any Confidential
Information. Each Seller may disclose Confidential Information to the extent
disclosure thereof is specifically required by a Legal Requirement; provided,
however, that in such event, the disclosing party shall, to the extent
reasonably possible and permitted under Legal Requirements, provide the Buyer
with prompt notice of such requirement prior to making any disclosure so that
the Buyer may seek an appropriate protective order and shall take reasonable
steps to only disclose such Confidential Information as is required to comply
with such Legal Requirement. Buyer hereby acknowledges and agrees that (i) the
business operated by Mission Communications, LLC as currently conducted does not
constitute a Competing Business and (ii) it shall not be a breach of this
Section 7.12 for Glen Robinson, Jr. and his successors and assigns to own
membership interests in Mission Communications, LLC so long as it conducts the
same business as currently conducted or does not otherwise engage in any
business involving monitoring products or services for power generation,
landfill gas or pipeline integrity.
(b)The restrictions set forth in Section 7.12(a) shall not restrict any Seller
from owning shares of stock of any corporation having a class of equity
securities actively traded on a national securities exchange or on the NASDAQ
Stock Market which represent not more than two percent (2%) of such
corporation's fully-diluted shares.
(c)For purposes of this Section 7.12, “Confidential Information” shall mean any
and all information regarding the business, assets or affairs of the Company,
the Buyer or the Parent, including methods of operation, pending or completed
acquisitions of any company, division, product line or other business unit,
prices, fees, costs, plans, designs, technology, inventions, trade secrets,
know-how, software, marketing methods, policies, plans, personnel, customers,
suppliers, competitors, markets or other specialized information or proprietary
matters, and all materials prepared by or for the Company containing or based in
whole or in part on any of the foregoing, in any form, whether or not developed
or prepared by the Company. The term Confidential Information does not include,
and there shall be no obligation hereunder with respect to, information that (i)
is generally available to the public on the date of this Agreement, (ii) becomes
generally available to the public on or after the date of this Agreement other
than as a result of a disclosure by a Seller not otherwise permissible
hereunder, (iii) a Seller learns from other sources after the date of this
Agreement which are not under any confidentiality obligation to the Buyer or the
Company with respect to such information, or (iv) independently developed by a
Seller without the use of any information owned by the Buyer or the Company.
(d)The parties hereto specifically acknowledge and agree that the remedy at law
for any breach of the foregoing covenants in this Section 7.12 may be inadequate
and that the Buyer or the Company, in addition to any other relief available to
it, shall be entitled to seek temporary and permanent injunctive




--------------------------------------------------------------------------------




relief without the necessity of proving actual damage or posting any bond
whatsoever. If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 7.12 is invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
Article VIII - SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
  
1.Survival.
The representations and warranties of the Company, the Sellers and the Buyer in
this Agreement shall survive the Closing for eighteen (18) months following the
Closing Date, except for (i) the representations and warranties contained in
Section 4.10 (Taxes) which shall survive for thirty (30) days past the
applicable statute of limitations (as it may be extended), and (ii) the
representations and warranties contained in Sections 4.1 (Organization and
Corporate Power), 4.2 (Authorization of Transactions), 4.3 (Capitalization), 4.4
(Subsidiaries; Investments), 4.9(c) (Title to Property), 4.13 (Brokerage), 5.1
(Authorization), 5.3 (Title to Purchased Interests), 5.5 (Brokerage), 6.1
(Organization and Power), 6.2 (Authorization) and 6.6 (Brokerage), each of which
shall survive without limitation. The representations set forth in clauses (i)
and (ii) above shall be referred to herein collectively as the “Designated
Representations”. Notwithstanding the foregoing, any representation or warranty
in respect of which indemnity may be sought under this Article VIII, and the
indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 8.1 if a written notice relating to
the inaccuracy or breach thereof giving rise to such right or potential right of
indemnity shall have been given to the party against whom such indemnity may be
sought prior to such time; in any such case such representation or warranty
shall survive, only for the purposes of claims for indemnity related to such
inaccuracy or breach and not for the purposes of claims for indemnity related to
any other inaccuracy or breach, until any claim for indemnity related to such
inaccuracy or breach is resolved. All covenants of the Company, the Sellers and
the Buyer in this Agreement shall survive in accordance with their terms.
2.Indemnification.
  
(a)Sellers' Indemnity Obligation.
(i)Subject to the terms, conditions and limitations contained herein, each
Seller, severally and not jointly, agrees to indemnify the Buyer and its
Affiliates and their respective stockholders, Subsidiaries, officers, directors,
employees, agents, partners, representatives, successors and assigns
(collectively, the “Buyer Indemnitees”) and to hold them harmless from and
against any loss, deficiency, damage or expense (including, without limitation,
reasonable legal expenses and costs actually incurred, interest and penalties)
(any “Loss”), which any Buyer Indemnitee may suffer, sustain or become subject
to:
(A)as a result of or relating to the breach by such Seller or the Company of any
representation or warranty made by such Seller or the Company in this Agreement;
(B)as a result of or relating to the breach by such Seller or the Company of any
covenant or other agreement made by such Seller or the Company in this
Agreement;
(C)as a result of or attributable to Taxes payable by the Sellers pursuant to
Section 7.8;
(D)as a result of or attributable to the matters listed on Schedule 4.7 or




--------------------------------------------------------------------------------




(E)during the eighteen (18) month period following the Closing as a result of or
attributable to any Claims made prior to or after the Closing against any of the
Proprietary Rights of the Company existing as of the Closing.
(ii)With respect to each indemnification payment required to be made by the
Sellers pursuant to this Section 8.2 (and subject to the limitations and
conditions set forth in Sections 8.2(d) and (e)):
(A)Each Seller shall be liable for (I) the entire indemnification payment, to
the extent attributable solely to such Seller's own breach, or (II) such
Seller's Pro Rata Percentage of the amount of such indemnification payment, to
the extent not attributable to any particular Seller's breach (in each case, the
“Indemnity Amount”).
(B)During the period the Escrow Amount is held in escrow pursuant to the terms
of the Escrow Agreement, the Buyer shall seek payment first out of the Escrow
Amount pursuant to the Escrow Agreement and, if the amount held in escrow on
behalf of any particular Seller has been reduced to zero, the Buyer shall be
entitled to seek payment directly from such Seller.
(b)Buyer's Indemnity Obligation. The Buyer agrees to indemnify the Sellers and
their respective Affiliates, stockholders, Subsidiaries, officers, directors,
employees, agents, partners, representatives, successors and assigns
(collectively, the “Seller Indemnitees”) and to hold them harmless from and
against any Loss which any Seller Indemnitee may suffer, sustain or become
subject to: (i) as a result of or relating to the breach by the Buyer of any
representation or warranty made by the Buyer in this Agreement, (ii) as a result
of or relating to the breach by the Buyer of any covenant or other agreement
made by the Buyer in this Agreement, or (iii) as a result of or attributable to
Taxes payable by the Buyer or the Company pursuant to Section 7.8.
(c)Procedure.
(i)If any Seller Indemnitee or any Buyer Indemnitee seeks indemnification under
this Section 8.2, such party (the “Indemnified Party”) shall give written notice
to the party or parties from whom or which such Indemnified Party is seeking
indemnification under this Agreement (the “Indemnifying Party”) of the facts and
circumstances giving rise to the Claim, which in the case of a Buyer Indemnitee
shall mean notice to the Sellers' Representative. The notice shall specify in
reasonable detail the Claim and the basis therefor, including the specific
dollar amount of the Claim and a reasonably detailed explanation of the
calculation thereof, and copies of written evidence thereof. In that regard, if
any Proceeding shall be brought or asserted in writing by any third party
(“Third Party Proceeding”) which, if adversely determined, would entitle the
Indemnified Party to indemnity pursuant to this Section 8.2, the Indemnified
Party shall notify the Indemnifying Party of the same in writing within twenty
(20) days thereof, specifying in reasonable detail (if known) the basis of such
Claim and the facts pertaining thereto, and the Indemnifying Party, if it so
elects by written notice to the Indemnified Party prior to the expiration of the
Dispute Period, shall assume and control the defense thereof (and shall consult
with the Indemnified Party with respect thereto), including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of
expenses; provided, however, that, with respect to a Third Party Proceeding, the
Indemnifying Party may only elect to assume and control the defense thereof so
long as (A) along with its notice of assumption and control of the defense of
such claim, the Indemnifying Party notifies the Indemnified Party in writing
that the Indemnifying Party will, subject to the limitations in this Article
VIII, indemnify the Indemnified Party from and against any Losses the
Indemnified Party may incur relating to or arising out of the Third Party
Proceeding, (B) the Indemnifying Party is not a party to the Proceeding or the
Indemnified Party has determined in good faith that there would be no conflict
of interest or other inappropriate matter associated with joint representation,
(C) the Third Party Proceeding involves only money damages and does not seek an
injunction or other equitable relief, (D) the Indemnifying Party conducts the
defense




--------------------------------------------------------------------------------




of the Third Party Proceeding actively and diligently and (E) the Indemnifying
Party keeps the Indemnified Party apprised of all developments, including
settlement offers, with respect to the Third Party Proceeding and permits the
Indemnified Party to participate in the defense of the Third Party Proceeding.
Notwithstanding the foregoing, the failure of an Indemnified Party to give any
notice contemplated by this clause (i) will not affect the rights or obligations
of any party hereunder except and only to the extent that, as a result of such
failure, the Indemnifying Party's ability to remedy, contest, defend or settle
with respect to such Third Party Proceeding is actually prejudiced thereby, and
in which event the Indemnified Party shall not be entitled to indemnification
for any Loss to the extent such Loss arises solely as a result of such failure.
(ii)If the Indemnifying Party elects to assume and control the defense, prior to
the expiration of the Dispute Period as provided in clause (i) above, the
Indemnified Party shall have the right to employ counsel separate from counsel
employed by the Indemnifying Party in any such Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel employed by the
Indemnified Party shall be at the expense of the Indemnified Party, except to
the extent (A) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (B) the fees and expenses relate to the period
prior to the Indemnifying Party's assumption of defense, or (C) the Indemnifying
Party has failed to assume the defense and employ counsel or any condition to
the Indemnifying Party's control of the Third Party Proceeding in Section
8.2(c)(i)(A) - (E) becomes unsatisfied. If the Indemnifying Party does not elect
to assume and control the defense of a Third Party Proceeding prior to the
expiration of the Dispute Period or if any condition to the Indemnifying Party's
control of a Third Party Proceeding set forth in Section 8.2(c)(i)(A) - (E)
becomes unsatisfied, (1) the Indemnified Party may defend against the Third
Party Proceeding in any manner it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith except as provided below) and (2) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically (but no less often than monthly) for the costs of defending against
the Third Party Proceeding, including reasonable attorneys' fees and expenses
actually incurred. Notwithstanding anything to the contrary in the foregoing, in
no event shall the Indemnifying Party be liable for the fees and expenses of
more than one counsel (in addition to any necessary local counsel) for all
Indemnified Parties in connection with any one Proceeding or separate but
similar or related Proceedings in the same jurisdiction arising out of the same
general allegations or circumstances. The Indemnifying Party shall not be liable
for any settlement of any Proceeding (regardless of who is defending such
Proceeding), which settlement is effected without the written consent of the
Indemnifying Party.
(iii)If the Indemnifying Party notifies the Indemnified Party that it does not
dispute the Claim described in the notice contemplated by clause (i) or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the Claim described in such notice, the Loss in the amount
specified in the notice will be conclusively deemed a liability of the
Indemnifying Party under Section 8.2(a) or 8.2(b) (as applicable) and the
Indemnifying Party shall pay the amount of such Loss (subject to the limitations
and procedures regarding escrow herein) to the Indemnified Party on demand.
(d)Calculation of Loss.
(i)In calculating the amount of any Loss hereunder, the amount of such Loss
shall be (A) net of any Tax Benefit actually realized by the Indemnified Party
(including, where the Buyer is the Indemnified Party, the Company) by reason of
the facts and circumstances giving rise to the indemnification and (B) increased
by the amount of any Tax required to actually be paid by the Indemnified Party
on the accrual or receipt of the payment for such Loss (including any amount
payable pursuant to this clause (B)). For purposes of the preceding sentence,
the amount of any state income Tax Benefit or cost shall take into account the
federal income Tax effect of such




--------------------------------------------------------------------------------




benefit or cost.
(ii)In calculating the amount of any Loss hereunder, the amount of such Loss
shall be reduced by any amounts when, as and if actually received by the Company
under insurance policies (“Insurance Proceeds”), less the sum of (i) any costs
incurred in the collection thereof, and (ii) any amounts actually paid by the
Company as a result of such Loss as premiums retroactively assessed under any
applicable provisions of insurance policies that cover such Loss (in whole or in
part) (collectively, the “Insurance Costs”). For the avoidance of doubt, the
parties agree that (x) the Indemnified Party shall be entitled to payment in
full for any Losses by the Indemnifying Party, and (y) the Indemnifying Party
shall be entitled to receipt of the Insurance Proceeds less the Insurance Costs
(the “Net Insurance Proceeds”) only after the Indemnified Party has actually
received all the Insurance Proceeds and been advised by its insurance companies
of all applicable Insurance Costs.
(iii)Each of the representations and warranties that contains any “Material
Adverse Change,” “in all material respects,” or other materiality (or
correlative meaning) qualification shall be deemed to have been given as though
there were no such qualification for purposes of determining the amount of
Losses under this Article VIII, but not the accuracy of any representation or
warranty.
(iv)The Parties will, to the extent permitted by law, treat any payment or
receipt of Losses or indemnification under this Article VIII as an adjustment to
the Purchase Price on all Tax Returns.
(v)Any specific matter for which an Indemnified Party would otherwise be
entitled to indemnification under the terms of this Article VIII shall not be an
indemnifiable Loss to the extent such matter is (i) reflected in the calculation
of the Purchase Price as finally determined in accordance with Section 2.4(c) of
this Agreement or (ii) paid or otherwise satisfied in accordance with Section
7.8.
(e)Limitations. The following provisions shall apply notwithstanding any other
provision contained in this Article VIII:
(i)Except in respect of any Loss arising out of or in connection with fraud or
intentional misconduct or a breach of a Designated Representation, the Sellers'
aggregate liability for indemnification pursuant to Section 8.2(a)(i)(A) and
Section 8.2(a)(i)(E) shall not exceed the Escrow Amount.
(ii)The Sellers' aggregate liability for indemnification hereunder (including,
without limitation, for fraud, intentional misconduct or breaches of the
Designated Representations) shall not exceed the Purchase Price, and each
Seller's individual liability for indemnification hereunder (including, without
limitation, for breaches of the Designated Representations) shall not exceed the
portion of the Purchase Price actually received by such Seller.
(iii)Except in respect of any Loss arising out of or in connection with fraud or
intentional misconduct or a breach of a Designated Representation, in no event
shall the Sellers be liable to an Indemnified Party pursuant to Section
8.2(a)(i)(A) unless and until the aggregate amount of all such Losses exceeds
$100,000, after which point the Sellers shall be liable for all Losses including
the Losses applied to satisfy the foregoing threshold.
(iv)In no event shall any Party be liable under this Section 8.2 for any
consequential, punitive, special or incidental damages, except to the extent
such damages are paid to third party claimants (for example, damages resulting
from the payment of punitive damages awarded to a third-party plaintiff).
(v)When used herein, the term “fraud” shall be deemed to require an element of
scienter (i.e., intent to deceive, manipulate or defraud).
(f)Exclusive Remedies. Except for injunctive action or other equitable remedies
(including pursuant to Section 7.12), as otherwise provided in Section 2.4 or
with respect to fraud Claims,




--------------------------------------------------------------------------------




the remedies provided in this Article VIII shall be the exclusive remedies of
the Parties after the Closing in respect of any matter arising under this
Agreement. Further, Buyer shall not, and shall not cause the Company after the
Closing, to bring any Claims against any Seller that are on account of any
matter arising prior to the Closing Date other than (i) Claims for
indemnification claims pursuant to this Article VIII, (ii) Claims for injunctive
action or other equitable remedies pursuant to this Agreement or (iii) fraud
Claims.
3.Release.
  
(a)If, and only if the Closing occurs as contemplated hereunder, and subject to
subsection 8.3(b) below, each Seller, on behalf of itself and his Affiliates,
Representatives, successors, heirs, assigns and all other Persons claiming by,
through, for or under the Seller or on behalf of the Seller (such other persons
collectively, the “Seller Related Parties”) hereby irrevocably and
unconditionally releases, settles, cancels, discharges and acknowledges to be
fully and finally satisfied any and all Claims that the Seller or any of the
Seller Related Parties may have had or may now have or assert against the
Company or any of its present and former managers, members, officers,
Representatives, Affiliates, predecessors, successors and assigns (collectively,
the “Released Parties”), that are on account of any matter whatsoever arising
prior to the Effective Time or attributable to such period (whether such Claims
are known or unknown, knowable or unknowable, suspected or unsuspected) (all
Claims released in this Section 8.3(a) are referred to as the “Released Seller
Party Claims”). TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH SELLER
WAIVES THE BENEFIT OF ANY PROVISION OF APPLICABLE LAW TO THE EFFECT THAT A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DID NOT KNOW
OR SUSPECT TO EXIST IN THE RELEASING PARTY'S FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY THE RELEASING PARTY MAY HAVE AFFECTED ITS SETTLEMENT
WITH THE RELEASED PARTY.
(b)Notwithstanding the foregoing, nothing contained in Section 8.3(a) will be
deemed to waive, release, alter or otherwise impair any rights or claims (i) of
any Person arising under this Agreement or any other Ancillary Agreement, (ii)
of Jarrett for payment of amounts owed as current or future compensation to
Jarrett (including any bonus or similar compensation that has been disclosed on
Schedule 4.15 on the Effective Date and earned but unpaid as of the Closing
Date) and for reimbursement for business expenses incurred by Jarrett in the
ordinary course of Jarrett's employment, (iii) for any obligation of the Company
to any Person under the Company's Governing Documents (in existence as of the
date hereof) for indemnification relating to such Person's service as a director
or officer of the Company; provided, however, that in no event shall such Person
be entitled to indemnification for any liability for which such Person is
required to indemnify the Buyer Indemnitees pursuant to this Article VIII, (iv)
of any Seller against another Seller for contribution regarding individual
breaches of representations and warranties and escrow distributions between the
Sellers; (v) of any Seller against another Seller for breaches of
representations and warranties where non-breaching Sellers are charged with
breaches of representations and warranties which in fact are ultimately
determined to be breaches by an individual Seller under this Agreement; or (vi)
of any Seller against another Seller (in his capacity as a Seller and not in his
capacity as an officer or director of the Company) for common law fraud and/or
intentional misconduct related to the Transaction contemplated hereby which
results in any Claim for Loss by a Buyer Indemnitee hereunder.
(c)Each Seller agrees that neither such Seller nor any of his Seller Related
Parties, nor anyone claiming by, through, for or under them or on their behalf
will bring, file, institute, prosecute, maintain, participate in, or recover
upon, either directly or indirectly, or encourage or benefit from the
institution of, any Proceeding against any Released Party, in or before any
court, Governmental Authority, arbitrator or mediator for or relating to any of
the Released Seller Party Claims. Each Seller represents that neither it nor any
of his Affiliates, heirs or family members has filed or caused to be filed any
claim, complaint, charge,




--------------------------------------------------------------------------------




or action of any kind against any Released Party, which is now pending with any
court, Governmental Authority, arbitrator or mediator. Each Seller agrees to
indemnify and hold harmless each Released Party from and against any Losses in
the event it becomes necessary for any Released Party to defend any Released
Seller Party Claim asserted by such Seller or any of its Seller Related Parties.
Article IX - TERMINATION


1.Termination.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time prior to the Closing:
(a)by the mutual written consent of the Buyer and the Sellers' Representative;
(b)by the Buyer or the Sellers' Representative, upon written notice to the other
party, if the transactions contemplated by this Agreement have not been
consummated on or prior to February 29, 2012 or such later date, if any, as the
Buyer and the Sellers' Representative agree upon in writing (the “Termination
Date”); provided, however, that the right to terminate this Agreement pursuant
to this Section 9.1(b) is not available to any party whose breach of any
provision of this Agreement results in or causes the failure of the transactions
contemplated by this Agreement to be consummated by such time or such party is
not in compliance with its obligations under Section 7.3;
(c)by the Sellers' Representative, if the Buyer (i) has breached or failed to
perform any of its covenants or other agreements contained in this Agreement to
be complied with by it such that the closing conditions set forth in Section 3.2
would not be satisfied or (ii) there exists a breach of any representation or
warranty of the Buyer contained in this Agreement such that the closing
conditions set forth in Section 3.2 would not be satisfied, and in the case of
both (i) and (ii) above, such breach or failure to perform is not cured within
20 days after receipt of written notice thereof or is incapable of being cured
by the Buyer by the Termination Date; or
(d)by the Buyer, if any of the Company, the Sellers or the Sellers'
Representative (i) have breached or failed to perform any of their covenants or
other agreements contained in this Agreement to be complied with by them such
that the closing conditions set forth in Section 3.1 would not be satisfied or
(ii) there exists a breach of any representation or warranty of the Sellers or
the Company contained in this Agreement such that the closing conditions set
forth in Section 3.1 would not be satisfied, and in the case of both (i) and
(ii) above, such breach or failure to perform is not cured within 20 days after
receipt of written notice thereof or is incapable of being cured by the Company,
the Sellers or the Sellers' Representative, as applicable, by the Termination
Date.
(e)by the Buyer on or before the Termination Date, upon written notice to the
Company and the Sellers' Representative that the closing condition set forth in
Section 3.1(o) is not capable of being satisfied as a result of the Buyer's
determination in its sole discretion that the result of the Buyer's due
diligence examination of the Company was not satisfactory to the Buyer.
(f)by the Buyer, in the event the Company or the Sellers supplement or amend the
Schedules in accordance with Section 7.4 in respect of any matter or matters
arising out of Post-Signing Changes.
2.Effect of Termination.
In the event of termination of this Agreement pursuant to Section 9.1 by either
the Buyer or the Sellers' Representative, this Agreement will become void and
have no effect, without any liability or obligation on the part of the Buyer or
the Sellers, other than the provisions of Section 9.2, Article X and Article XI
which will survive any termination of this Agreement; provided, however, that
nothing herein will relieve any party from any liability for any breach by such
party of its covenants or agreements set forth in this Agreement.
Article X -
ADDITIONAL AGREEMENTS





--------------------------------------------------------------------------------




  
1.Press Releases and Announcements.
No press releases or other public announcements related to this Agreement and
the Transaction shall be issued without the mutual approval of the Buyer and the
Sellers' Representative (which approval shall not be unreasonably withheld or
delayed), except for any public disclosure by the Buyer which the Buyer in good
faith believes is required by applicable Legal Requirements and following
consultation with the Sellers' Representative to the extent practicable.
2.Further Assurances.
The parties hereto each agree to execute such other documents or agreements as
may be reasonably necessary or desirable for the implementation of this
Agreement and the consummation of the Transaction. In addition, the Buyer agrees
to cooperate reasonably with the Sellers' Representative to the extent the
Sellers' Representative requests access to documents, employees or data in the
event that the Sellers become the subject of an audit or investigation by a
Governmental Authority.
3.Expenses.
Except as otherwise provided herein, the Buyer on the one hand, and the Company
and the Sellers on the other, will pay all of their own fees, costs and expenses
(including, without limitation, fees, costs and expenses of legal counsel,
accountants, investment bankers, brokers or other representatives and
consultants and appraisal fees, costs and expenses) incurred in connection with
the negotiation of this Agreement, the performance of their obligations
hereunder and the consummation of the Transaction.
4.Sellers' Representative.
Each Seller hereby irrevocably constitutes and appoints Harold M. Jarrett (the
“Sellers' Representative”) as such Sellers' agent and attorney-in-fact, with
full power and authority to act, in his, her or its name and on his, her or its
behalf with respect to all matters set forth in this Section 10.4 arising from
or in any way relating to this Agreement, the Escrow Agreement and any other
agreement entered into in connection with this Agreement (including the
Ancillary Agreements in accordance with the terms thereof) or the Transaction,
including to do all things and to perform all acts required or deemed advisable,
in its sole discretion, in connection with the Transaction as fully as such
Seller could if then personally present and acting alone, and Harold M. Jarrett
hereby accepts such appointment. Without limitation, (i) any communication or
other delivery validly delivered to the Sellers' Representative shall be deemed
to have been validly delivered to each Seller and the Sellers' Representative
shall promptly deliver such notices to each Seller, and (ii) any consent given
or waiver of any provision of this Agreement, the Escrow Agreement or any other
agreement entered into in connection with this Agreement, by the Sellers'
Representative shall be binding upon each and every Seller and the Sellers'
Representative shall discuss with each Seller any such matter prior to granting
any such waiver of consent and the unanimous approval of all Sellers shall be
required for any matter which would have an impact on the Sellers individually
or collectively in an amount greater than $25,000. Additionally, the Sellers'
Representative does not have the authority to agree or consent to any matter
where an individual Seller is liable (as opposed to all of the Sellers) without
the approval of such liable Seller. The Buyer shall be entitled to rely (without
investigation) on any action taken by the Sellers' Representative as being taken
by the Sellers' Representative for it and on behalf of each of the other
Sellers, and fully authorized by each Seller. Each Seller hereby agrees that for
any legal action arising under this Agreement, the Escrow Agreement or any other
agreement entered into in connection with this Agreement, such Seller may be
served legal process to the address set forth on Schedule 11.3 for the Sellers'
Representative and that service in such manner shall be adequate, and such
Seller shall not assert any defense or claim that service in such manner was not
adequate or sufficient in any court in any jurisdiction. Sellers' Representative
may be changed with the written consent of Sellers with aggregate Pro Rata
Percentages in excess of 50%, and upon any such change, Sellers shall notify the
Buyer of such change. This appointment of agency and




--------------------------------------------------------------------------------




this power of attorney is coupled with an interest and shall not be terminated
by any act of any Seller or by operation of law, whether by death or incapacity
of any Seller or by the occurrence of any other event. Any out-of-pocket costs
and expenses reasonably incurred by the Sellers' Representative in connection
with actions taken by the Sellers' Representative pursuant to the terms of this
Agreement will be paid by the Sellers to the Sellers' Representative upon demand
in accordance with the Sellers Pro Rata Percentages or, in the Sellers'
Representative's discretion, by releasing any such amounts to the Sellers'
Representative from the Escrow Amount prior to the final release of the Escrow
Amount (to the extent there are funds remaining), such amounts to be deducted
from amounts otherwise distributable to the Seller Parties from the Escrow
Amount. The Sellers severally (based on their respective Pro Rata Percentage),
agree to indemnify the Sellers' Representative, his successors, assigns, agents,
attorneys and affiliates and to hold them harmless against any and all losses,
liabilities or expenses incurred without bad faith, gross negligence or
intentional misconduct on the part of the Sellers' Representative and arising
out of or in connection with his duties as Sellers' Representative, including
the reasonable costs and expenses incurred by the Sellers' Representative in
defending against any Claim or liability in connection herewith or the Escrow
Agreement or any other Ancillary Agreement.
Article XI - MISCELLANEOUS


1.Amendment.
This Agreement may be amended or modified in whole or in part at any time by an
agreement in writing among the Company, the Buyer and the Sellers.
2.Waiver.
Any term or provision of this Agreement may be waived in writing at any time by
the Buyer, the Company and the Sellers' Representative; provided, however, that
any waiver which adversely and disproportionately affects a particular Seller
relative to the holders of a majority of the Purchased Interests, shall also
require the written approval of such Seller. Any waiver effected pursuant to
this Section 11.2 shall be binding. No failure to exercise and no delay in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any covenant or agreement hereunder shall be deemed a waiver of a preceding or
subsequent breach of the same or any other covenant or agreement.
3.Notices.
All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed duly given when personally delivered, one
business day after being sent by reputable overnight courier service (charges
prepaid), or when telecopied (so long as such telecopied message is that same
day sent by reputable overnight courier (charges prepaid)) to the intended
recipient as set forth on Schedule 11.3, or to such other address or to the
attention of such other person as a recipient Party has specified by prior
written notice to the other Parties hereto.
4.Binding Agreement; Assignment.
This Agreement and all the provisions hereof will be binding upon and inure to
the benefit of the Parties and their respective successors, heirs,
beneficiaries, representatives and permitted assigns; provided, however, that,
except as permitted in the following sentence, neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by any Party
without the prior written consent of the other Parties. Upon notice to the
Company and the Sellers' Representative, Buyer (i) may assign any or all of its
rights and obligations under this Agreement to any Affiliate of the Buyer, (ii)
may make a collateral assignment of its rights hereunder to any lender to Buyer
or any of its Affiliates or (iii) may assign any or all of its rights and
obligations under this Agreement to any purchaser of all or any portion of the
Buyer or the Parent's




--------------------------------------------------------------------------------




business. Any assignee of any rights and obligations hereunder from Buyer must
expressly assume such rights and obligations hereunder and Buyer shall remain
liable for post-transfer breaches thereof.
5.Severability.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law
and if the rights or obligations of any Party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
6.No Strict Construction.
The language used in this Agreement will be deemed to be the language jointly
chosen by the Parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any Person.
7.Captions.
The captions used in this Agreement are for convenience of reference only and do
not constitute a part of this Agreement and will not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement will be enforced and construed as if no captions
had been used in this Agreement.
8.Entire Agreement.
The terms of this Agreement (including the Exhibits and Schedules hereto) and
other documents and instruments referenced herein are intended by the parties as
a final expression of their agreement with respect to the subject matter hereof
and thereof and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding, if
any, involving this Agreement. The Parties acknowledge and agree that the Term
Sheet, dated as of November 16, 2011, by and among the Buyer and the Sellers is
hereby terminated and shall have no further force and effect.
9.Counterparts.
This Agreement may be executed in one or more counterparts (including by
facsimile or .pdf), each of which shall be deemed an original but all of which
taken together will constitute one and the same instrument.
10.Governing Law; Venue.
All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Georgia without giving effect to any choice of law or
conflict of law provision (whether of the State of Georgia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Georgia. Except as otherwise expressly provided in this
Agreement, any Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the Transaction
shall be brought exclusively in the Fulton County Superior Court Business Case
Division, or if such Division is no longer available or such agreement by the
parties regarding venue for its disputes shall be deemed unenforceable, in any
court of competent jurisdiction located in Metropolitan Atlanta, Georgia and
each of




--------------------------------------------------------------------------------




the Parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding that is brought in any such court has been
brought in an inconvenient forum. Process in any such Proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that
service of process on such Party as provided in Section 11.3 will be deemed
effective service of process on such Party.
11.Parties in Interest.
Other than Persons entitled to receive indemnification under Article VIII,
nothing in this Agreement, express or implied, is intended to confer on any
Person other than the Parties and their respective successors and assigns any
rights or remedies under or by virtue of this Agreement.
12.Exhibits and Schedules.
The Exhibits and Schedules constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.
13.Certain Interpretive Matters and Definitions.
  
(a)Unless the context otherwise requires, (i) all references to Sections,
Articles or Schedules are to Sections, Articles or Schedules of or to this
Agreement, (ii) each term defined in this Agreement has the meaning assigned to
it, (iii) ”or” is disjunctive but not necessarily exclusive, (iv) words in the
singular include the plural and vice versa, (v) words of any gender include each
other gender; (vi) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (vii) each accounting term not
otherwise defined herein has the meaning assigned to it in accordance with GAAP,
and (viii) the word “including” and similar terms following any statement will
not be construed to limit the statement to matters listed after such word or
term, whether or not a phrase of nonlimitation such as “without limitation” is
used. All references to “$” or dollar amounts will be to lawful currency of the
United States of America. Any representation or warranty contained herein as to
the enforceability of a contract shall be subject to the effect of any
bankruptcy, insolvency, reorganization, moratorium or other similar law
affecting the enforcement of creditors' rights generally and to general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(b)No provision of this Agreement will be interpreted in favor of, or against,
either of the parties hereto by reason of the extent to which either such Party
or its counsel participated in the drafting thereof or by reason of the extent
to which any such provision is inconsistent with any prior draft hereof or
thereof.
14.Time is of the Essence.
Time is of the essence of each and every provision of this Agreement. If the
last day for the exercise of any privilege or the discharge of any duty under
this Agreement shall fall upon Saturday, Sunday or any public or legal holiday,
whether federal or of a state in which the party having such privilege or duty
resides or has its principal place of business, then the party having such
privilege or duty shall have until 5:00 p.m. local time on the next succeeding
regular business day to exercise such privilege or to discharge such duty.
15.Parent Guaranty.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and in order to induce Sellers and the Company to execute
and deliver this Agreement, Parent hereby covenants and agrees with the Sellers
and the Company to guarantee, and to be jointly and severally liable with the
Buyer (and any assignees of Buyer) for the payment of, all amounts due and
payable by Buyer (and any




--------------------------------------------------------------------------------




assignees of Buyer) pursuant to Article VIII of the Agreement, subject only to
the rights and defenses of the Buyer under this Agreement, as the same may be
modified in accordance with this Agreement. In addition, Parent hereby covenants
and agrees with the Sellers and the Company to be legally bound by the terms of
Sections 11.1 through 11.15 to the same extent as Buyer is legally bound by the
terms of such Sections.
[Signature Pages Follow]
Signature Page to the Membership Purchase Agreement
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
THE COMPANY:
OMNIMETRIX, LLC
By:                    
Name:                    
Title:                    


THE SELLERS:


                    
Harold M. Jarrett


                    
Allan Kent Heuser


                    
Glen P. Robinson, Jr.




THE BUYER:
XYZ HOLDINGS, INC.
By:                    
Name:                    
Title:                    


For the limited purpose set forth in Section 11.15:
ACORN ENERGY, INC.
By:                    
Name:                    
Title:                    




--------------------------------------------------------------------------------




Exhibit A
Purchased Interests; Pro Rata Percentage


Seller
Purchased Interests Being Purchased
Pro Rata Percentage
Harold M. Jarrett
33%
33%
Allan Kent Heuser
37%
37%
Glen P. Robinson, Jr.
30%
30%
Total
100%
100%



 


Exhibit B
Escrow Agreement
[attached]
Exhibit C
Existing Debt Payoff Amount
(i)    Mission Communications Debt                $ 260,112.91
(ii)    Glen Robinson Secured Debt                    $2,344,575.00
(iii)    Kent Heuser Debt                        $ 45,466.00
(iv)    Harold Jarrett Debt (Deferred Salary and Royalties)        $ 118,590.00




